Exhibit 10.38
 
Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such omissions are designated as ***.
 


 
AMENDED AND RESTATED LICENSE AGREEMENT
 
dated as of December 10, 2010
 
by and between
 
Unigene Laboratories, Inc.
 
and
 
GlaxoSmithKline LLC
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
RECITALS
1
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 LICENSE GRANTS
10
ARTICLE 3 PAYMENTS
12
ARTICLE 4 DEVELOPMENT AND COMMERCIALIZATION
20
ARTICLE 5 SUPPLY AND MANUFACTURE
26
ARTICLE 6 INTELLECTUAL PROPERTY
27
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
32
ARTICLE 8 CONFIDENTIALITY AND EXCHANGE OF INFORMATION
35
ARTICLE 9 INDEMNIFICATION
37
ARTICLE 10 TERM AND TERMINATION
38
ARTICLE 11 MISCELLANEOUS
44
APPENDIX A  UNIGENE PATENT RIGHTS
51
APPENDIX B  WORKPLAN OF UNIGENE ACTIVITIES AND FTE REQUIREMENTS
53
APPENDIX C  UNIGENE KNOW-HOW AND TECHNOLOGY TRANSFER
54
APPENDIX D  ENCUMBRANCES TO LICENSED TECHNOLOGY AS OF EFFECTIVE DATE
55
APPENDIX E  LICENSED CELL BANKS
56
APPENDIX F  COMPLIANCE
57
APPENDIX G AMENDMENT NO. 6
64

 
 
 

--------------------------------------------------------------------------------

 
Execution Copy
 
 
AMENDED AND RESTATED LICENSE AGREEMENT
 
This Amended and Restated License Agreement (the “Agreement”), dated December
10, 2010 (the “Amendment Effective Date”)  is made by and between
GlaxoSmithKline LLC, formerly known as SmithKline Beecham Corporation (“GSK”), a
Delaware limited liability company, and Unigene Laboratories, Inc. (“Unigene”),
a Delaware corporation (each a “Party” and collectively, the “Parties”).
 
RECITALS
 
WHEREAS, GSK and Unigene entered into that certain License Agreement, dated as
of April 13, 2002, as the same was amended from time to time (the “Original
Agreement”), which provided for the exclusive license grant from Unigene to
GSK to discover, develop, make, have made, market, sell and import certain
Licensed Products (as defined below) throughout the world under Unigene Patent
Rights and Unigene Know-How; and
 
WHEREAS, GSK and Unigene believe that it is in their mutual interest to amend
and restate the Original Agreement to provide, among other things, for Unigene
to conduct the Phase II Development Plan (as defined below), all as more
particularly provided herein.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, GSK and Unigene hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1            “Acceptance” of an IND, NDA, or MAA or equivalent means the date
of receipt by GSK of notice of acceptance from the FDA (or its equivalent in a
country outside the U.S.) of an IND, NDA, or MAA for a Licensed Product for
substantive review.
 
1.2           “Affiliate” means any legal entity (such as a corporation,
partnership, or limited liability company) that Controls, is Controlled by or is
under common Control with a Party to this Agreement.  For the purposes of this
definition, the term “Control” means: (i) beneficial ownership of at least fifty
percent (50%) of the voting securities of a corporation or other business
organization with voting securities (or such lesser percentage which is the
maximum allowed by a foreign corporation in a particular jurisdiction); (ii) a
fifty percent (50%) or greater interest in the net assets or profits of a
partnership or other business organization without voting securities; or (iii)
the ability to direct the affairs of any such entity.
 
1.3           “API” or “Active Pharmaceutical Ingredient” means PTH, in bulk
active ingredient form meeting the specifications agreed to by the Parties.
 
1.4           “*** Patent” means US Patent ***.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5           “Approval” means, as applicable, the FDA’s approval of an NDA
filed by or on behalf of GSK under this Agreement for marketing Licensed Product
in the United States, or the approval by the EMA or MHLW, as applicable, of an
MAA filed by or on behalf of GSK under this Agreement for marketing a Licensed
Product (i) with respect to Europe, in the European Union, or in at least three
(3) of the European Major Markets; and (ii) with respect to Japan, in Japan.
 
1.6           “Business Day” means a day on which banking institutions in New
York, New York, United States are open for business, but excluding the nine (9)
consecutive calendar days beginning on December 24th and continuing through
January 1st of each Calendar Year during the Term.
 
1.7           “Calendar Quarter” means a three (3) consecutive month period
ending on March 31, June 30, September 30 or December 31.
 
1.8           “Calendar Year” means a period of twelve (12) consecutive months
beginning on January 1 and ending on December 31.
 
1.9           “Cell Bank” means a cell line that has been grown, aliquoted and
stored under controlled conditions to ensure the sterility and genetic stability
of the cell line.
 
1.10           “Commencement of Phase I Clinical Studies” means the date the
first patient is enrolled by or on behalf of GSK in the first Phase I clinical
trial for a Licensed Product.
 
1.11           “Commencement of Phase II Clinical Studies” means the date the
first patient is enrolled by or on behalf of GSK in the first Phase II clinical
trial for a Licensed Product.  For the avoidance of doubt, enrollment of the
first patient in the Phase II clinical trial conducted by Unigene in accordance
with the Phase II Development Plan shall be deemed the achievement of
Commencement of Phase II Clinical Studies.
 
1.12           “Commencement of Phase III Clinical Studies” means the date the
first patient is enrolled by or on behalf of GSK in the first Phase III clinical
trial for a Licensed Product.
 
1.13           “Commercially Reasonable Efforts” means, with respect to a Party,
such efforts that are consistent with the efforts and resources normally used by
such Party in the exercise of its reasonable business discretion relating to the
research, manufacturing, development and commercialization of a pharmaceutical
product owned by it or to which it has exclusive rights, with similar product
characteristics, which is of similar market potential at a similar stage in its
development or product life, taking into account issues of patent coverage,
safety and efficacy, product profile, the competitiveness of the marketplace,
the proprietary position of the compound or product, the regulatory structure
involved, the potential or actual profitability of the applicable products
(including pricing and reimbursement status achieved or to be achieved), and
other relevant factors, including technical, legal, scientific and/or medical
factors.  For purposes of clarity, Commercially Reasonable Efforts would be
determined on a market-by-market and indication-by-indication basis for a
particular product and it is anticipated that the level of effort may be
different for different markets and may change over time, reflecting changes in
the status of the product and the market(s) involved.
 
 
2

--------------------------------------------------------------------------------

 
 
1.14           “Confidential Information” means (i) any proprietary or
confidential information or material in tangible form disclosed hereunder that
is marked as “Confidential” at the time it is delivered to the receiving Party,
(ii) proprietary or confidential information disclosed orally hereunder which is
identified as confidential or proprietary when disclosed and such disclosure of
confidential information is confirmed in writing within a reasonable period of
time thereafter by the disclosing Party, and/or (iii) any information or
material subject to an obligation of confidentiality pursuant to that certain
Confidential Disclosure Agreement entered into by the Parties as of October 18,
2001.
 
1.15           “Control” “Controls” “Controlled,” or “Controlling” means (except
with respect to “Affiliate” as defined in Section 1.2) possession of the ability
to grant the licenses or sublicenses as provided herein without violating the
terms of any license agreement or other arrangement with any Third Party, or any
government regulation or statute.
 
1.16           “Cost of Goods” means the fully allocated cost of manufacturing
API which shall comprise all direct costs (including but not limited to labor,
materials, energy, utilities, quality control or other costs incurred directly
in the manufacture of API) and normal production overhead (including but not
limited to direct administrative labor costs, applicable manufacturing facility
and equipment maintenance, relevant insurances, and applicable depreciation of
manufacturing equipment and manufacturing facility) specifically allocable to
the production of such API, excluding (i) any royalties owed to Third Parties
and (ii) payments provided to Unigene for FTE manufacturing resources in
accordance with Section 3.10.  Cost of Goods shall be determined in accordance
with US generally accepted accounting principles.
 
1.17           “Effective Date” means April 13, 2002.
 
1.18           “EMA” means the European Medicines Agency for the Evaluation of
Medicinal Products of the European Union, or any successor agency thereto.
 
1.19           “Equivalent Product” means, as it pertains to a particular
Licensed Product for which there are Net Sales, a product that contains an oral
formulation of PTH where such formulation is (a) claimed by a Unigene
Formulation Patent and (b) includes the identical PTH molecule as in that
particular Licensed Product.
 
 
3

--------------------------------------------------------------------------------

 
 
1.20           “European Major Markets” means France, Germany, Italy, Spain, and
the United Kingdom.
 
1.21           “FDA” means the United States Food and Drug Administration, any
successor entity thereto.
 
1.22           “Field” means the prophylactic and/or therapeutic treatment of
human diseases including, but not limited to, osteoporosis.
 
1.23           “Financing Agreement” means the Amended and Restated Financing
Agreement by and among Unigene, the Lenders (as defined therein) and the Agent
(as defined therein), dated March 16, 2010 and any amendments related thereto.
 
1.24           “First Commercial Sale” means the first sale of Licensed Product
to a Third Party, by GSK or its Affiliate or sublicensee in a country in the
Territory.
 
1.25           “Full-Time Equivalent” or “FTE” means the effort equivalent to
one (1) full-time employee of Unigene working on a specific project or task
assigned under this Agreement, who, in Unigene’s determination, is qualified to
perform such work, based on a total of ***(***) hours of work per year.
 
1.26           “GSK Patent Rights” means: (i) all patents and patent
applications arising from work conducted by GSK in the course of conducting its
activities under this Agreement during the Term of this Agreement claiming
generically or specifically the manufacture, use or sale of PTH, API, or
Licensed Product, including, without limitation, a process for manufacturing
PTH, API, or Licensed Product, or an intermediate used in such process or a use
of PTH, API, or Licensed Product; and (ii) any divisions, continuations,
continuations-in-part, reissues, reexaminations, patents of additions,
extensions or other governmental actions which extend any of the subject matter
of the patent applications or patents in clause (i) above, and any
substitutions, confirmations, registrations or revalidations of any of the
foregoing, in each case which is owned or Controlled by GSK during the Term of
the Agreement.  For the avoidance of doubt, GSK Patent Rights shall include GSK
Inventions and Dependent GSK Improvements that are solely Controlled by GSK to
the extent covered by a Valid Claim, but shall not include Joint Patent Rights.
 
1.27           “GSK Know-How” means all ideas, inventions, data, instructions,
processes, formulas, expert opinions and information, including, without
limitation, biological, chemical, pharmacological, physical and analytical,
clinical, safety, manufacturing and quality control data and information arising
from work conducted by GSK in the course of performing its activities under this
Agreement, in each case, which are necessary or useful for the development,
testing, use, manufacture or sale of PTH, API, or Licensed Product, to the
extent to which they do not pertain to any active component of Licensed Product
other than PTH or API, and which are in the possession of and owned or
Controlled by GSK.  GSK Know-How does not include (i) know-how related to
mammalian cell culture or (ii) any GSK Inventions for so long as such are
included in the GSK Patent Rights.  For the avoidance of doubt, GSK Know-How
shall include GSK Inventions and Dependent GSK Improvements that are solely
Controlled by GSK and that are not included in the GSK Patent Rights.  GSK
Know-How shall be Confidential Information of GSK.
 
 
4

--------------------------------------------------------------------------------

 
 
1.28           “IND” means an investigational new drug application filed with
the FDA prior to beginning clinical trials in humans or any comparable
application filed with the regulatory authorities of a country other than the
United States, prior to beginning clinical trials in humans in that country;
provided, however, that for purposes of this definition, an IND shall not
include an investigational new drug application regarding the testing of several
closely related compounds to aid in the selection of a lead compound for further
human clinical development.
 
1.29           “Joint Know How” means all ideas, inventions, data, instructions,
processes, formulas, expert opinions and information, including, without
limitation, biological, chemical, pharmacological, physical and analytical,
clinical, safety, manufacturing and quality control data and information, in
each case, which are necessary or useful for the development, testing, use,
manufacture or sale of API, PTH or Licensed Product relating to work performed
under this Agreement and arising during the Term and which is in the possession
of and owned or Controlled by both GSK and Unigene.  Joint Know-How does not
include any Joint Inventions for so long as such are included in the Joint
Patent Rights.  For the avoidance of doubt, Joint Know-How shall include Joint
Inventions, including Dependent GSK Improvements that are jointly Controlled by
GSK and Unigene, to the extent not included in the Joint Patent Rights.
 
1.30           “Joint Patent Rights” means (i) all patents and patent
applications arising from Joint Inventions, and (ii) and divisions,
continuations, continuations-in-part, reissues, reexaminations, patents of
additions, extensions or other governmental actions which extend any of the
subject matter of the patent applications or patents in clause (i) above, and
any substitutions, confirmations, registrations or revalidations of any of the
foregoing.  For the avoidance of doubt, Joint Patent Rights shall include Joint
Inventions, including Dependent GSK Improvements that are jointly Controlled by
GSK and Unigene, to the extent covered by a Valid Claim.
 
1.31           “Licensed Product” means a drug product in finished
pharmaceutical form, in any oral delivery formulation containing or
incorporating PTH, alone or in combination with any pharmacologically active
ingredient which is a non-peptide or non-peptidomimetic or proprietary GSK
peptide.
 
1.32           “Licensed Technology” means Unigene Know-How and Unigene Patent
Rights and Unigene’s interests in Joint Patent Rights and Joint Know-How.  For
avoidance of doubt, Licensed Technology shall include the UT Patent.
 
 
5

--------------------------------------------------------------------------------

 
 
1.33           “MAA Pricing Approval” means with respect to a Licensed Product
in a country, any requisite pricing and reimbursement approval by the
appropriate regulatory authorities, such approval being at a level which is
acceptable to GSK with respect to commercial return such that it is commercially
reasonable for GSK to launch Licensed Product.
 
1.34           “Marketing Approval Application” or “MAA” means a filing for
marketing approval (not including pricing or reimbursement approval) in a
country other than the United States, in each case with respect to a Licensed
Product in the Territory.
 
1.35           “MHLW” means the Ministry for Health, Labor and Welfare of Japan,
or the Pharmaceutical and Medical Devices Agency (the “PMDA”), or any successor
to either of them.
 
1.36           “NDA” means a New Drug Application (as defined in 21 C.F.R. §
314.50 et. seq. or any successor regulations and including an NDA submitted
pursuant to either 21 U.S.C. §355(b)(1) or (2)) or a Biologics License
Application (as more fully defined in 21 U.S.C. §262(a)(2)(C), 21 C.F.R.
601.2(a) or any successor regulations), and all subsequent amendments and
supplements thereto, filed with the FDA.
 
1.37           “Net Sales” means the gross amount billed or invoiced on sales by
GSK, its Affiliates and sublicensees of Licensed Product (the “Selling Party”),
less the following:
 
(i)           customary trade, quantity, and cash discounts or rebates actually
allowed on Licensed Product;
 
(ii)           credits or allowances given to customers for rejections or
returns of Licensed Product or on account of retroactive price reductions
affecting such Licensed Product;
 
(iii)           sales and excise taxes and duties paid or allowed by the Selling
Party and any other governmental charges levied on the production, importation,
use or sale of a Licensed Product;
 
(iv)           transportation charges to the extent that they are included in
the price or otherwise paid by the purchaser, including insurance, for
transporting Licensed Product; and
 
(v)           Licensed Product rebates and Licensed Product chargebacks
including those granted to managed-care entities and government agencies; and
 
(vi)           *** percent (***%) of the sum of gross sales less the amounts set
forth in clauses (i) through (v) above to reflect the actual uncollectable
accounts.
 
Sales or transfers of Licensed Products among GSK, an Affiliate and/or a
sublicensee shall be excluded from the computation of Net Sales, and no
royalties will be payable on such sales.
 
 
6

--------------------------------------------------------------------------------

 
 
1.38           “Phase I” means Phase I clinical trials, as prescribed by
applicable FDA regulations, or the equivalent in any foreign country.
 
1.39           “Phase II” means Phase II clinical trials, as prescribed by
applicable FDA regulations, or the equivalent in any foreign country.
 
1.40           “Phase II Development Plan” means the development plan set forth
in the Work Plan in Appendix B, which includes both the clinical development
activities performed by Unigene prior to the Amendment Effective Date, and
those to be performed by Unigene after the Amendment Effective Date with respect
to the Licensed Product, and specifically includes, but is not limited to, the
conduct of a Phase II clinical trial in accordance with Clinical Study Protocol
UGL-OR1001 set forth in Appendix B entitled “A Double Blind, Randomized, Repeat
Dose Parallel Group Study of Recombinant Human Parathyroid Hormone
[rhPTH(1-31)NH2] Tablets, or Placebo Tablets, Compared to Open Label Forsteo® in
Postmenopausal Women with Osteoporosis.”
 
1.41           “Phase III” means Phase III clinical trials, as prescribed by
applicable FDA regulations, or the equivalent in any foreign country.
 
1.42           “PTH” means all forms of parathyroid hormone and any and all
formulations thereof (including, but not limited to truncates, fusion proteins,
muteins and chemical modifications of any or all of the aforementioned).
 
1.43           “Research Program” means the Research Program, as such term is
defined in Amendment No. 6 dated April 9, 2008 to the Original Agreement
(“Amendment No. 6”), conducted by Unigene prior to the Amendment Effective
Date.  For ease of reference, Amendment No. 6 is attached to this Agreement as
Appendix G.
 
1.44           “Research Results” means Research Results as such term is defined
in Amendment No. 6.
 
1.45           “Similar Product” means, as it pertains to a particular Licensed
Product for which there are Net Sales, a product that contains an oral
formulation of PTH which is (a) not claimed by a Unigene Formulation Patent
and/or (b) includes a PTH molecule other than the identical PTH molecule in that
particular Licensed Product or in an Equivalent Product to such particular
Licensed Product.
 
1.46           “Term” means the term of this Agreement as set forth in Section
10.1.
 
1.47           “Territory” means all the countries and territories of the world;
provided that, should this Agreement expire as to any country or territory
pursuant to Section 10.1, or should GSK terminate this Agreement as to any
country or territory pursuant to Section 10.4, such country or territory shall
no longer be considered within the Territory.  As used in this Agreement,
“country” shall refer to country or territory, as appropriate.
 
 
7

--------------------------------------------------------------------------------

 
 
1.48           “Third Party(ies)” means any party(ies) other than Unigene, GSK,
or an Affiliate of either of them.
 
1.49          “Unigene Cell Bank” means either (a) bacterial, yeast, insect or
mammalian source cells (host cells) claimed by Unigene Patent Rights or
containing Unigene Know-How, or (b) a recombinant cell line claimed by Unigene
Patent Rights or containing Unigene Know-How.
 
1.50           “Unigene Formulation Patent Rights” means: (i) all patents and
patent applications in existence as of the Effective Date or arising during the
Term of this Agreement claiming generically or specifically the formulation of
PTH; and (ii) any divisions, continuations, continuations-in-part, reissues,
reexaminations, patents of additions, extensions or other governmental actions
which extend any of the subject matter of the patent applications or patents in
clause (i) above, and any substitutions, confirmations, registrations or
revalidations of any of the foregoing, in each case which is owned or Controlled
by Unigene as of the Effective Date or during the Term of the Agreement.  The
current list of patent applications and patents encompassed within Unigene
Formulation Patent Rights as of the Amendment Effective Date is set forth in
Appendix A to this Agreement, attached hereto and incorporated herein.  Appendix
A shall be updated on a semi-annual basis during the Term of the Agreement.  For
the avoidance of doubt, Unigene Formulation Patent Rights shall include
applicable Unigene Inventions to the extent covered by a Valid Claim.
 
1.51           “Unigene General Patent Rights” means: (i) all patents and patent
applications in existence as of the Effective Date or during the Term of this
Agreement claiming generically or specifically the manufacture, use or sale of
an oral formulation of PTH, API or Licensed Product including, without
limitation, a process for manufacturing PTH, API or Licensed Product, or an
intermediate used in such process or a use of PTH, API or Licensed Product; and
(ii) any divisions, continuations, continuations-in-part, reissues,
reexaminations, patents of additions, extensions or other governmental actions
which extend any of the subject matter of the patent applications or patents in
clause (i) above, and any substitutions, confirmations, registrations or
revalidations of any of the foregoing, in each case which is owned or Controlled
by Unigene as of the Effective Date or during the Term of the Agreement.  The
current list of patent applications and patents encompassed within Unigene
General Patent Rights as of the Amendment Effective Date is set forth in
Appendix A.  Appendix A shall be updated by Unigene on a semi-annual basis
during the Term of the Agreement.  For the avoidance of doubt, Unigene General
Patent Rights shall include applicable Unigene Inventions  and the UT Patent.
 
1.52           “Unigene Know-How” means all ideas, inventions, data,
instructions, processes, formulas, expert opinions and information, including,
without limitation, biological, chemical, pharmacological, physical and
analytical, clinical, safety, manufacturing and quality control data and
information, in each case, which are necessary or useful for the development,
testing, use, manufacture or sale of API, PTH or Licensed Product and which is
in the possession of and owned or Controlled by Unigene.  Unigene Know-How does
not include any Unigene Inventions for so long as such are included in the
Unigene Patent Rights.  For avoidance of doubt, Unigene Know-How shall include
Unigene Inventions to the extent not included in the Unigene Patent
Rights.  Unigene Know-How shall be Confidential Information of Unigene.
 
 
8

--------------------------------------------------------------------------------

 
 
1.53           “Unigene Patent Rights” means Unigene Formulation Patent Rights
and Unigene General Patent Rights.
 
1.54           “UT Patent” means U.S. Patent No. ***.
 
1.55           “UT Patent License Agreement” means the license agreement between
Unigene and the University of Texas relating to the UT Patent, dated February 1,
2003.
 
1.56           “Valid Claim” means either: (i) a claim of an issued patent
within Unigene Patent Rights, GSK Patent Rights or Joint Patent Rights, as
applicable, that has not been held unenforceable or invalid by an agency or a
court of competent jurisdiction in any unappealable or unappealed decision or
(ii) a claim of a pending patent application within Unigene  Patent Rights, GSK
Patent Rights or Joint Patent Rights, as applicable, that has not been
outstanding for more than three (3) years, nor abandoned or finally rejected
without the possibility of appeal or refiling.
 
1.57           “Work Plan” means the plan of activities that has been or is to
be conducted by Unigene, including the Phase II Development Plan, as further
described in Section 4.2, and as set forth in Appendix B to this Agreement,
attached hereto and incorporated herein.
 
1.58           Additional Definitions. Each of the following definitions is set
forth in the Section of this Agreement indicated below:


Definition
Section
AAA
11.5.2.1
Alliance Manager
4.4.3
Amendment No. 6
1.43
Annual worldwide Net Sales
3.2(a)(6)
Arbitration Request
11.5.2
Compensatory Payment
4.4.4
Decision Period
4.3
Deferred Milestone
3.2(a)(5)
Dependent GSK Improvements
2.2.1
Enforcing Party
6.4.1
Executive Officers
11.5.1
GSK Inventions
6.1.1
GSK Marks
6.10
Joint Inventions
6.1.1
JPC
6.7
JSC
4.4.1
Milestone(s)
3.2(a)
Opinion
3.9.2
Outside Expert
3.9.1
Phase II Report
4.2
Project Team
4.4.2
Quarterly Payment
3.4.2
Second generation Licensed Product
3.3
SPC
6.8
Substantial Equivalent Competition
3.4.3
Substantial Similar Competition
3.4.4
Upfront Fee
3.1.1



 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 2
LICENSE GRANTS
 
2.1           License Grant from Unigene to GSK.
 
2.1.1           Subject to the terms and conditions of this Agreement, including
Section 2.1.3 below, Unigene hereby grants to GSK (i) an exclusive license under
the Licensed Technology, to make, have made, use, sell, offer for sale and
import Licensed Product in the Territory in the Field and (ii) an exclusive
license under the Licensed Technology, to make, have made, use, and import API
and PTH in the Territory; provided that the foregoing licenses as they pertain
to the UT Patent shall be non-exclusive and limited to the “Licensed Territory”
and “Licensed Field”, as those terms are defined in the UT Patent License
Agreement.  The foregoing licenses include the right to sublicense on
written terms consistent with all relevant restrictions, limitations and
obligations in this Agreement, and subject to the terms of this Agreement as to
(a) the using, selling, offering for sale and importing of Licensed Product, (b)
the using and importing of API and PTH, and (c) subject to Section 2.1.2, the
making and having made of API, PTH and Licensed Product.
 
2.1.1.1                 GSK may request, in GSK’s sole discretion, that the
Parties enter into good faith negotiations regarding the grant of rights to GSK
under Licensed Technology to commercialize a drug product in a formulation
containing or incorporating PTH in combination with a peptide or peptidomimetic
compound that is not proprietary to GSK and, in the event Unigene has not
granted, or is not presently in discussions regarding the grant of such rights
to a Third Party, the Parties shall enter into such negotiations.
 
 
10

--------------------------------------------------------------------------------

 
 
2.1.2           GSK has the right to sublicense all aspects of secondary
manufacture of Licensed Product (i.e., the manufacture of Licensed Product other
than manufacture of API and PTH) without further consent or approval of
Unigene.  If, during the Term, GSK elects not to manufacture API or PTH itself
for Licensed Product, and the Parties do not agree to a supply agreement
pursuant to Section 5.2, GSK may select a Third Party manufacturer to produce
API and/or PTH required by GSK; provided, however, that prior to contracting
with a Third Party manufacturer to produce API and/or PTH, GSK shall consult
with Unigene to ensure that the Third Party manufacturer is acceptable to
Unigene, and Unigene shall not unreasonably withhold or delay its consent to the
retention by GSK of the Third Party manufacturer.  Should GSK contract with a
Third Party for the manufacture of API and/or PTH pursuant to this Section, GSK
shall ensure that such Third Party agrees to keep confidential any Unigene
Know-How provided to it, under confidentiality provisions no less stringent than
those applicable to Unigene and GSK under Article 8.
 
2.1.3           Notwithstanding the grant of an exclusive license to GSK under
Section 2.1.1, Unigene shall retain the right to use the Licensed Technology
solely to fulfill its obligations under the Phase II Development Plan and Work
Plan, and to manufacture PTH for a Third Party or for GSK in accordance with
Article 5, but only to the extent that (i) such PTH is not the identical PTH
molecule as is then being developed and/or commercialized by GSK anywhere in the
Territory in the Field; and (ii) Unigene has obtained a binding contractual
commitment of the Third Party that such PTH shall not be used by the Third Party
or any of its partners, agents or licensees for oral delivery of PTH in the
Field in the Territory.  Any contract that Unigene enters into with a Third
Party shall include the right of GSK to enforce such contract on behalf of
Unigene against the Third Party.
 
2.2           License Grant from GSK to Unigene.
 
2.2.1           GSK hereby grants to Unigene an exclusive, perpetual,
irrevocable license, with the right to grant sublicenses, under GSK Inventions
(including all GSK Patents and GSK Know-How related thereto) and GSK’s interest
in Joint Inventions (including all Joint Patents and Joint Know-How related
thereto) developed with the use of Unigene Know-How (other than Unigene
Inventions) and which GSK Inventions and Joint Inventions constitute
improvements, modifications and/or enhancements of such Unigene Know-How
(“Dependent GSK Improvements”) for all purposes, including, but not limited to,
making, having made, using, selling, offering to sell, developing, marketing,
and distributing drug product, all subject to the reservation of GSK’s rights in
Section 2.2.2.
 
2.2.2           Notwithstanding the license grant in Section 2.2.1, GSK reserves
the exclusive (even as to Unigene) right, under GSK’s interest in all Dependent
GSK Improvements and otherwise under all GSK Inventions and GSK’s interest in
Joint Inventions, to make, have made, use, sell, offer for sale and import
Licensed Products in the Territory in the Field.  The Parties further agree
that, upon GSK’s request, the Parties shall enter into good faith negotiations
regarding the grant of royalty-bearing rights back to GSK under Unigene’s
interest in the Dependent GSK Improvements to commercialize drug product other
than Licensed Product in the Territory in the Field, in the event Unigene has
not granted, or is not presently in discussions regarding the grant of, such
rights to a Third Party.
 
 
11

--------------------------------------------------------------------------------

 
 
2.3          Cell Banks.  All right, title and interest in and to any Unigene
Cell Bank set forth on Appendix E (including without limitation the underlying
cell line) belong to Unigene, and are included in the Unigene Know-How and/or,
to the extent included therein, Unigene Patent Rights, and are therefore
included within the license grant in Section 2.1.1.  Appendix E shall be amended
promptly in writing by the Parties from time to time, as additional Unigene Cell
Banks may be provided or created in accordance with the Agreement.  In
furtherance of the foregoing, the Parties agree and acknowledge that:  (a) in
the event that (i) Unigene provides a Unigene Cell Bank to GSK, and (ii) GSK
does no more to the Unigene Cell Bank than create a new master or working cell
bank from that cell bank or change the media and/or the host cell, wherein if
the host cell is changed and the new host cell is known in the public domain,
then Unigene shall continue to own such Unigene Cell Bank in both its original
and newly created forms, and the newly created form shall be added to Appendix
E; and (b) in the event GSK solely creates a Cell Bank that utilizes Unigene
Patent Rights and/or Unigene Know-How and which newly created Cell Bank
incorporates GSK intellectual property in its plasmid vector or the host cell
such that a new host cell that contains GSK Know-How or GSK intellectual
property is created, such newly created Cell Bank (and any cell line based on
such Cell Bank) shall be owned solely by GSK, shall not be set forth on Appendix
E and shall be deemed a Dependent GSK Improvement.  For clarity, nothing in this
Agreement grants to Unigene rights to such incorporated GSK intellectual
property independent of GSK Dependent Improvements.  To facilitate amendment of
Appendix E, GSK shall use Commercially Reasonable Efforts to provide prompt
written notice to Unigene of the creation of any additional Cell Bank using any
Unigene Cell Bank, Unigene Patent Rights and/or Unigene Know-How.  Any
information shared with Unigene in this regard shall be deemed Confidential
Information under this Agreement.  
 
ARTICLE 3
PAYMENTS
 
3.1           Upfront Fee to Unigene.
 
3.1.1           GSK shall pay to Unigene an upfront fee of four million U.S.
dollars (U.S. $4,000,000), which amount shall be non-refundable and not
creditable against other amounts due Unigene under this Agreement (the “Upfront
Fee”).  The Upfront Fee shall be payable by wire transfer of immediately
available funds in accordance with wire transfer instructions of Unigene
provided in writing to GSK on or prior to the Amendment Effective Date.  The
Upfront Fee shall be paid within ten (10) Business Days after GSK’s receipt of
an invoice from Unigene on or after the Amendment Effective Date, which invoice
shall be sent in PDF format to Carla.B.Crawford@gsk.com with a copy to
Mark.R.Hancock@gsk.com (or such other e-mail address(es) as may be notified to
Unigene by GSK).
 
 
12

--------------------------------------------------------------------------------

 
 
3.1.2          The Upfront Fee shall be used by Unigene solely to cover the
costs of the conduct of the Phase II Development Plan that are incurred prior to
or after the Amendment Effective Date (those costs incurred prior to the
Amendment Effective Date to include only those as outlined in the Work Plan
attached as Appendix B).  No later than forty-five (45) days after the end of
each Calendar Quarter during which Unigene is conducting activities under the
Phase II Development Plan, Unigene will submit to GSK reasonable documentation
as may be requested by GSK, setting forth the costs incurred for such activities
and the funds from the Upfront Fee that were applied to such costs for the
preceding Calendar Quarter.
 
3.2           Milestone Payments to Unigene.
 
(a)           Licensed Product.  In partial consideration for the license to
Licensed Technology granted to GSK under Section 2.1 of this Agreement, GSK
shall pay Unigene the following amounts following the first achievement by
Unigene, GSK, its Affiliates or sublicensees, as the case may be, of each of the
following milestones with respect to the Licensed Product (“Milestones”):
 

 
Milestone
Amounts
1.
Upon enrollment of the first patient by or on
behalf of GSK in the first study using repeat dose to measure PK and
pharmacodynamics
in post-menopausal women
***
2.
Research Results Purchase Price
***
3.
Commencement of Phase II Clinical Study
***
4.
Completion of Phase II Clinical Study Patient Enrollment
U.S. $4,000,000
5.
Commencement of Phase III Clinical Studies
***
6.
Acceptance of NDA in the United States
***
7.
Acceptance of MAA in Europe
***
8.
Acceptance of MAA in Japan
***
9.
U.S. NDA Approval
***
10.
Approval of MAA in Europe
***
11.
MAA Pricing Approval in at least three (3) of the
European Major Markets
***
12.
Approval of MAA in Japan
***
13.
MAA Pricing Approval in Japan
***
14.
Annual worldwide Net Sales of Licensed Product equal to or greater than
$500,000,000
***
15.
Annual worldwide Net Sales of Licensed Product equal to or greater than
$1,000,000,000
***

 
provided that:
 
 
13

--------------------------------------------------------------------------------

 
 
(1)          GSK shall provide written notice of achievement of a Milestone to
Unigene within five (5) Business Days after such event.  Unigene shall provide
an invoice to GSK within ten (10) Business Days of receipt of the
notification.  Notwithstanding the foregoing, with respect to Milestone 4,
Unigene shall provide (i) an invoice to GSK upon achievement of such Milestone
4, which invoice shall be sent in PDF format to GSK’s Alliance Manager and
Carla.B.Crawford@gsk.com with a copy to Mark.R.Hancock@gsk.com (or such other
e-mail address(es) as may be notified to Unigene by GSK), and (ii) documentation
reasonably necessary to demonstrate to GSK that Unigene has fulfilled its
payment obligations accrued through the date of the invoice with respect to the
conduct of the Phase II Development Plan to the extent that such documentation
has not already been provided under Section 3.1.2, and (iii) an updated Unigene
cash flow projection from the date of the invoice through the estimated
completion date of the Phase II Development Plan.  GSK shall pay Unigene each
milestone amount within ten (10) Business Days of receipt of each applicable
invoice from Unigene;
 
(2)          each such payment shall be made only one time, based upon the first
Licensed Product to achieve a particular Milestone, regardless of how many times
such Milestone is achieved;
 
(3)          except as otherwise provided in this Agreement, payment shall not
be owed for a Milestone that is not achieved;
 
 
14

--------------------------------------------------------------------------------

 
 
(4)          each such payment shall be non-refundable and non-creditable
(except with respect to Milestone 4 as described in Section 4.3.1) to GSK
against other amounts due to Unigene under this Agreement;
 
(5)          each of Milestones 1, 2 and 3 (the “Deferred Milestones”) will be
paid by GSK only in the event that GSK elects to continue development of the
Licensed Product as further described in Section 4.3.  In furtherance of the
foregoing, GSK  acknowledges that Unigene delivered the Research Results from
the Research Program to GSK on September 20, 2010 and fully complied with its
requirements with respect to such delivery as outlined in Amendment No. 6, and
the Parties acknowledge that no payment shall be made to Unigene from GSK for
such Research Results except in the event that the Deferred Milestones
(including Milestone 2 for Research Results Purchase Price) become payable in
accordance with Section 4.3.1; and
 
(6)          “annual worldwide Net Sales” as used in this Section shall mean the
aggregate Net Sales for all Licensed Product in a Calendar Year across all
countries in the Territory.
 
3.3           Second Generation Licensed Product.  In partial consideration for
the license to Licensed Technology granted to GSK under Section 2.1 of this
Agreement, should GSK, in its sole discretion and at its option, undertake
development of a second generation Licensed Product and achieve ***for such
second generation Licensed Product, GSK shall pay to Unigene *** U.S. dollars
(U.S. ***), which amount shall be non-refundable and not creditable against
other amounts due Unigene under this Agreement.  For purposes of this Section
3.3, “second generation Licensed Product” shall mean a Licensed Product which
enters Phase I after First Commercial Sale of a different Licensed Product.  GSK
shall provide written notice to Unigene immediately upon such *** for the second
generation Licensed Product.  GSK shall pay Unigene within ten (10) Business
Days of receipt of an invoice, which invoice shall be sent in PDF format to
GSK’s Alliance Manager and Carla.B.Crawford@gsk.com with a copy to
Mark.R.Hancock@gsk.com (or such other e-mail address(es) as may be notified to
Unigene by GSK).  Except for the fee set forth in this Section 3.3, there shall
be no other milestone payments for each such second generation Licensed Product.
 
3.4           Unigene Formulation Patent Rights Royalties.
 
3.4.1           Royalties on Net Sales where Valid Claim of Unigene Formulation
Patent Rights Exists.  In partial consideration of the license and rights
granted under Unigene Formulation Patent Rights hereunder, GSK shall pay
royalties to Unigene on Net Sales of all Licensed Products covered by a Valid
Claim of Unigene Formulation Patent Rights as follows:
 
(a)           *** of annual Net Sales up to *** U.S. dollars (<U.S. ***);
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           *** of annual Net Sales including and in excess *** U.S. dollars
(>U.S. ***) up to *** U.S. dollars (<U.S. ***);
 
(c)           *** of annual Net Sales including and in excess of *** U.S.
dollars (>U.S. ***) up to *** U.S. dollars (<U.S. ***); and
 
(d)           *** of annual Net Sales including and in excess of ***, *** U.S.
dollars (>U.S. ***);
 
provided that, for purposes of this Section, achievement of the Net Sales
thresholds set forth above shall be determined by adding the total annual Net
Sales of all Licensed Products during each Calendar Year in all countries of the
Territory in which there is a Valid Claim of Unigene Formulation Patent Rights
claiming the particular Licensed Product at the time such Net Sales of such
Licensed Product occur.
 
By way of example, if the annual Net Sales were *** U.S. dollars (U.S.***), then
the royalties due under this Section would be *** U.S. dollars (U.S. ***),
calculated as (U.S. *** x ***%) plus (U.S. *** x ***%).
 
3.4.2           Payment of Royalties.  Payment of royalties shall be made
forty-five  (45) days after the end of each Calendar Quarter on all Net Sales in
the preceding quarter (“Quarterly Payment”).  Each Quarterly Payment shall be
accompanied by a report detailing the total Net Sales by country in the
Territory for the preceding Calendar Quarter, and, if GSK is claiming a reduced
royalty rate under Section 3.4.3 or 3.4.4, the sales volume of the Equivalent
Product or Similar Product.  In the event that a Net Sales threshold as
described in Section 3.4.1 is met during a Calendar Quarter, all subsequent
Quarterly Payments in that Calendar Year shall be made at the higher applicable
royalty rate.  If applicable, GSK shall include in the Quarterly Payment
applicable to the fourth Calendar Quarter of each Calendar Year, any additional
royalties owed for Net Sales in such Calendar Year, based on the annual Net
Sales for such Calendar Year.
 
3.4.3           Royalty where Substantial Equivalent Competition Exists.  Where
Substantial Equivalent Competition by an Equivalent Product exists in a country
in which a Licensed Product covered by a Valid Claim of Unigene Formulation
Patent Rights is being sold, the applicable royalties set forth in Section 3.4.1
on Net Sales in such country shall be reduced by *** percent (***%) for each
Calendar Quarter in which Substantial Equivalent Competition
exists.  “Substantial Equivalent Competition” means the situation where an
Equivalent Product achieves *** percent (***%) or more sales (by volume) of the
Licensed Product in such country, as measured by IMS or an equivalent Third
Party service acceptable to both Parties, on a monthly basis for each month of a
Calendar Quarter.
 
 
16

--------------------------------------------------------------------------------

 
 
3.4.4           Royalty where Substantial Similar Competition Exists.  In the
event Section 3.4.3 does not apply, where Substantial Similar Competition by a
Similar Product exists in a country in which a Licensed Product covered by a
Valid Claim of Unigene Formulation Patent Rights is being sold, the applicable
royalties set forth in Section 3.4.1 on Net Sales in such country shall be
reduced by *** percent (***%) for each Calendar Quarter in which Substantial
Similar Competition exists.  “Substantial Similar Competition” means the
situation where a Similar Product achieves *** percent (***%) or more sales (by
volume) of the Licensed Product in such country, as measured by IMS or an
equivalent Third Party service acceptable to both Parties, on a monthly basis
for each month of a Calendar Quarter.
 
3.4.5           Single Royalty; Non-Royalty Sales.  No royalty shall be payable
under Section 3.4.1 above with respect to sales of the Licensed Product among
GSK, its Affiliates and sublicensees for resale to a Third Party.  In no event
shall more than one such royalty be due Unigene hereunder with respect to the
sale of each Licensed Product, even if such Licensed Product is covered by more
than one Valid Claim within the Unigene Formulation Patent Rights.
 
3.5           Royalties on Net Sales where No Valid Claim of Unigene Formulation
Patent Rights Exists.  In the event that no royalty on certain Net Sales is paid
under Section 3.4 because the Licensed Product for sale is not covered by a
Valid Claim of Unigene Formulation Patent Rights, then as further consideration
for the licenses granted to GSK under Section 2.1 of this Agreement, GSK shall
pay to Unigene *** percent (***%) of the otherwise applicable royalty rate set
forth in Section 3.4.1 on such Net Sales.  Where either Substantial Equivalent
Competition or Substantial Similar Competition exists in such country where the
Licensed Product is not covered by a Valid Claim, the royalty rate outlined in
Section 3.4 on Net Sales in such country shall be reduced by *** percent (***%)
for each Calendar Quarter in which Substantial Equivalent Competition or
Substantial Similar Competition exists, as applicable.
 
3.6           Royalty Term.  The obligation of GSK to pay royalties under
Section 3.4 shall continue for each Licensed Product on a Licensed
Product-by-Licensed Product and country-by-country basis, until such time as
there are no Valid Claims covering the manufacture, sale or use of such Licensed
Product in such country.  The obligation of GSK to pay royalties under Section
3.5 shall continue for each Licensed Product on a Licensed Product-by-Licensed
Product basis and country-by-country basis until *** (***) years from the date
of First Commercial Sale of such Licensed Product in such country.  In the event
that the obligation of GSK to pay royalties under Section 3.4.1 as to a Licensed
Product expires prior to *** (***) years from the date of First Commercial Sale
of such Licensed Product, upon such expiration, GSK shall pay royalties under
Section 3.5 as to such Licensed Product.
 
3.7           Third Party Fees or Royalties.  GSK shall be fully responsible for
the payment of any additional royalties, license fees, milestones and any and
all other payments due to Third Parties other than those due under the UT Patent
License Agreement (which are the sole responsibility of Unigene) that are
required for GSK or its licensees to develop, manufacture, use, market, sell or
import PTH or Licensed Product, until First Commercial Sale of Licensed
Product.  After First Commercial Sale, Unigene shall be responsible for ***
percent (***%) of royalties due Third Parties (other than with respect to the UT
Patent, as described above) which are directly related to GSK or its licensees’
manufacture, use, sale or import of Licensed Technology, at GSK’s request and
upon provision of sufficient documentation by GSK to show the existence of such
an obligation and its direct relation to the Licensed Technology.  Unigene shall
meet its responsibility for such payments solely in the form of deductions from
Quarterly Payments, and in no event shall such deductions exceed *** percent
(***%) of any Quarterly Payment.  GSK shall consult with Unigene before entering
into any agreement which might subject Unigene to obligations under this Section
3.8; however, GSK shall retain the right of final decision.
 
 
17

--------------------------------------------------------------------------------

 
 
3.8           Third Party Payments - *** Patent.
 
3.8.1           Unigene Notification Regarding *** Patent.  Notwithstanding
Unigene’s obligations under Section 3.8 of this Agreement to reimburse part of
certain Third Party payments, Unigene shall have no such obligation to make any
such payments for use of technology claimed in the *** Patent in the event that:
(i) Unigene notifies GSK in writing that it believes that the method of
manufacture of the API and/or the Licensed Product is not within the scope of
any claim of the *** Patent; and (ii) GSK does not respond in writing to Unigene
within forty-five (45) days of receipt of Unigene’s notice.  In the event GSK
provides written response to Unigene, GSK will notify Unigene of its election to
have an outside patent expert (“Outside Expert”) who is not affiliated with
either Party determine whether the method of manufacturing the API and/or the
Licensed Product is within one or more claims of the *** Patent, in accordance
with Section 3.9.2 below.
 
3.8.2           Outside Expert Opinion on Scope of *** Patent.  In the event
that GSK gives notice to Unigene under Section 3.9.1 that GSK elects an Outside
Expert determination, the Parties shall promptly select a mutually acceptable
objective patent expert to act as Outside Expert and shall supply such Outside
Expert with such materials and information as either Party may deem relevant, or
as the Outside Expert may request.  The Outside Expert will be asked to render a
full and well reasoned, written opinion (“Opinion”) that the Outside Expert
believes that it is more likely than not that either:
 
(1)           the manufacturing process for the API and/or Licensed Product is
within the scope of the *** Patent; or
 
(2)           the method of manufacturing the API and/or Licensed Product is
outside the scope of the *** Patent.
 
The Outside Expert, in rendering this Opinion, shall utilize only the facts and
materials provided by the Parties and shall apply the body of law relevant to
patent claim interpretation for infringement purposes (including doctrine of
equivalents and file history estoppel analysis), as set forth in Title 35 of the
United States Code and related case law.  The Opinion shall contain the Outside
Expert’s explanation for his conclusions and shall be provided to both parties
promptly after completion.
 
 
18

--------------------------------------------------------------------------------

 
 
3.8.3           Effect of Opinion.  In the event that the Outside Expert
determines that the method of manufacturing the API and/or Licensed Product is
not within the scope of the *** Patent, then Unigene shall not be required to
reimburse GSK with respect to the *** Patent, and GSK shall reimburse Unigene
for all deductions from Quarterly Payments related to use of technology claimed
in the *** Patent made after the date of notice provided under Section 3.9.1,
such reimbursement to be made no later than the next Quarterly Payment after the
date of the Opinion set forth in Section 3.9.2.  In the event that the Outside
Expert determines that the method of manufacturing the API and/or the Licensed
Product is within the scope of the *** Patent, then Unigene’s obligation of
reimbursement under Section 3.7 with respect to the *** Patent shall continue
uninterrupted.
 
3.8.4           Fees.  The fees paid to the Outside Expert shall be borne
equally between the Parties.
 
3.8.5           Finality.  The Opinion of the Outside Expert shall be final for
the purposes of determining Unigene reimbursement obligations under Section 3.7
of this Agreement with respect only to the *** Patent, and shall not be
appealable by either Party.  However, the procedure set forth in Section 3.9 may
be repeated upon the request of either Party in the event that the method of
manufacturing the API and/or Licensed Product is substantially changed and/or
the *** Patent is reissued subsequent to the rendering of an Opinion by an
Outside Expert.
 
3.9           Currencies.  Payments under this Agreement shall be made in United
States Dollars.  Revenues and expenses for each country shall be converted into
United States Dollars using the applicable exchange rate for converting such
local currency to the United States Dollar in accordance with the average
exchange rates as calculated and utilized by GSK’s group reporting system and
published accounts.  As of the Amendment Effective Date, the method utilized by
GSK’s group reporting system uses spot exchange rates sourced from
Reuters/Bloomberg.
 
3.10           Manner of Payments.  All sums due to Unigene under this Agreement
shall be payable in United States Dollars by bank wire transfer in immediately
available funds to such bank account as Unigene shall designate.  GSK shall
notify Unigene as to the date and amount of any such wire transfer to Unigene at
least two (2) Business Days prior to such transfer.  Interest for payments that
are not paid within thirty (30) days of the date on which they were due shall
accrue at one percent (1%) per month or portion thereof from the date payment
was due.
 
 
19

--------------------------------------------------------------------------------

 
 
3.11           Tax Withholding.  Any tax, duty or other levy paid or required to
be withheld by GSK or its sublicensees on account of royalties or other payments
payable to Unigene under this Agreement shall be deducted from the amount of
royalties or payments otherwise due, provided that GSK shall make such
deductions only to the minimum extent required by the relevant
jurisdiction.  GSK shall secure and send to Unigene proof of any such taxes,
duties or other levies withheld and paid by GSK or its sublicensees for the
benefit of Unigene, and cooperate at Unigene’s reasonable request to ensure that
amounts withheld are reduced to the fullest extent permitted by the relevant
jurisdiction.
 
3.12           Financial Records and Audits; Unigene’s Right to Audit.  Unigene,
at its own cost, through an independent auditor reasonably acceptable to GSK,
may inspect and audit the records of GSK pertaining to the sale of Licensed
Product and any royalties due to Unigene under Section 3.4.  GSK shall provide
such auditors with access to the records during reasonable business hours.  Such
access need not be given to any such set of records more often than once each
year or more than three (3) years after the date of any report to be audited,
and the auditors shall report to Unigene only the amount of royalty
due.  Unigene shall provide GSK with written notice of its election to inspect
and audit the records related to the royalty due hereunder not less than thirty
(30) days prior to the proposed date of review of GSK’s records by Unigene’s
auditors.  GSK shall maintain sufficient records to permit the inspection and
auditing permitted hereunder for three (3) years after the date of each
respective reporting period.  GSK shall prepare its records and reports
according to generally accepted accounting principles of the United
States.  Should the auditor find any underpayment of royalties by GSK, GSK shall
promptly pay Unigene the amount of such underpayment, plus interest at the rate
of one percent (1.0%) per month or portion thereof on the amount of any
underpayment from the date payment was due, and shall reimburse Unigene for the
cost of the audit should such underpayment equal or exceed *** percent (***%) of
royalties paid during the time period audited.
 
ARTICLE 4
DEVELOPMENT AND COMMERCIALIZATION
 
4.1             Licensed Product Development and Commercialization by
GSK.  Except for Unigene’s responsibilities to carry out the Phase II
Development Plan, GSK shall undertake and resource all development of Licensed
Product during the Term, and GSK shall use Commercially Reasonable Efforts to
develop Licensed Product(s) in the Field in the Territory for so long as it
retains full rights thereto under this Agreement, and shall bear all costs it
incurs in conducting such development, including, without limitation, expenses
incurred in conducting clinical trials.  During the Term, GSK shall use
Commercially Reasonable Efforts, at its sole expense, to commercialize and
distribute Licensed Product(s) in the Field in the Territory for so long as GSK
retains rights thereto under this Agreement.  GSK shall have the sole
discretion, using Commercially Reasonable Efforts, to decide whether to
commercialize a Licensed Product in a country in the Territory.
 
 
20

--------------------------------------------------------------------------------

 
 
4.2             Licensed Product Development and Other Responsibilities of
Unigene.
 
4.2.1           Phase II Development Plan.  Unigene shall use Commercially
Reasonable Efforts to conduct development activities for the Licensed Product as
set forth in the Phase II Development Plan.  The initial Phase II Development
Plan including the costs to be covered by the Upfront Fee is set forth in the
Work Plan attached hereto as Appendix B.  The Phase II Development Plan may be
amended by the Project Team, subject to the approval of the JSC.  Except as
provided in the Phase II Development Plan, all other development of Licensed
Product will be GSK’s responsibility as described in Section 4.1.  Within five
(5) Business Days after the finalization of the Phase II clinical study report
with respect to the conduct of the Phase II Development Plan, prepared in
accordance with the ICH Harmonised Tripartite Guideline Structure and Content of
Clinical Study Reports (the “Phase II Report”), Unigene shall provide GSK with
written notice of completion of the Phase II Development Plan, along with such
Phase II Report.  Unigene shall also provide GSK with such additional
information with respect to the results, findings and data generated under the
Phase II Development Plan as may be reasonably requested by GSK.  For the
avoidance of doubt, GSK requests for such additional information shall not alter
the Decision Period set forth in Section 4.3.
 
4.2.2           Breach of Phase II Development Plan.  In the event that, prior
to completion of the Phase II Development Plan by Unigene, GSK notifies Unigene
in writing that Unigene has committed a material breach in the performance of
the Phase II Development Plan, and if such material breach is not cured within
sixty (60) days after receipt of such written notice from GSK with respect to
such default, then GSK shall have the following rights with respect to any
ongoing clinical trials of Licensed Product conducted by Unigene under the Phase
II Development Plan: (i) the Parties shall cooperate to facilitate the orderly
transfer to GSK of the conduct of such clinical trials as soon as reasonably
practicable, subject to requirements of law, (ii) until such time as the conduct
of such clinical trials has been successfully transferred to GSK, Unigene shall
continue such clinical trials at Unigene’s expense, (iii) following the date on
which the conduct of such clinical trials has been successfully transferred to
GSK, GSK shall use Commercially Reasonable Efforts to complete such clinical
trials and shall be solely responsible for all costs and expenses of such
ongoing clinical trials, and (iv) within five (5) Business Days after the
finalization of the Phase II II Report, GSK shall provide Unigene with written
notice of completion of the Phase II Development Plan, along with such Phase II
Report.  In the event that GSK incurs costs of the clinical trial prior to
transfer to GSK as described in (ii) above, then the following terms shall
apply: (1) GSK shall be permitted to deduct *** percent (***%) of such costs
from the payment of future milestones and royalties to Unigene, and (2) GSK
shall be entitled to make payments to Unigene for the Deferred Milestones at ***
percent (***%) of the amounts set forth in Section 3.2 when and if they become
due.  For the avoidance of doubt, and by way of example only, if GSK incurs ***
Dollars (U.S. ***) for the conduct of the clinical trial prior to such clinical
trial being transferred to GSK, and GSK has already paid to Unigene *** Dollars
(U.S. ***) for achievement of Milestone 4, and the Deferred Milestones
subsequently become due, then GSK would owe to Unigene a total of *** Dollars
(U.S. ***) calculated as follows:  *** (***% of *** in total Deferred Milestones
less *** (creditable payment for achievement of Milestone 4)), less *** (***% of
the clinical trial costs incurred by GSK). 
 
 
21

--------------------------------------------------------------------------------

 
 
4.2.3           Other Unigene Responsibilities.  During the Term, Unigene shall
use Commercially Reasonable Efforts to conduct the activities (other than the
Phase II Development Plan as described in Section 4.2.1) set forth in the Work
Plan.
 
4.2.4           Unigene FTE Payments.  As consideration for work conducted by
Unigene FTEs in accordance with the Work Plan and/or as authorized by the JSC or
Project Team, GSK shall pay Unigene *** U.S. dollars (U.S. ***) per year per
Unigene FTE, which rate shall increase each Calendar Year upon the anniversary
date of the Effective Date by a percentage equal to the increase in the CPI, All
Urban Consumers, in the previous Calendar Year, and shall reimburse Unigene for
all preapproved out-of-pocket costs and expenses (including, but not limited to,
reasonable travel and hotel costs) consistent with the Work Plan and/or as
authorized by the JSC or Project Team.  Subject to Sections 4.4.4 and 4.4.5, the
maximum FTE payments payable to Unigene are set forth in Appendix B. For the
avoidance of doubt, the maximum cost of Four Million Dollars ($4,000,000.00) for
the conduct of the Phase II Development Plan, as set forth in Appendix B, is to
be covered using the Upfront Fee, and therefore, unless the provisions of
Sections 4.4.4 and 4.4.5 apply, GSK shall not be responsible for additional
payments to Unigene for FTEs with respect to the conduct of the Phase II
Development Plan.
 
4.3           GSK Development Decision.  GSK shall provide written notice to
Unigene, not later than seventy-five (75) days after the date on which Unigene
has provided the Phase II Report to GSK or, in the event Section 4.2.2 is
applicable, within one hundred twenty (120) days after the date on which GSK has
provided the Phase II Report to Unigene (the “Decision Period”) specifying that
either (i) GSK agrees to continue further clinical development of the Licensed
Product in accordance with the terms of this Agreement, or (ii) GSK elects not
to continue further clinical development of the Licensed Product.
 
4.3.1          Decision to Continue Development.  If GSK provides written notice
to Unigene within the applicable Decision Period that it will continue further
clinical development of the Licensed Product, then within ten (10) days of
Unigene’s receipt of such notice, Unigene shall provide an invoice to GSK
setting forth a request for payment of the total amount of the Deferred
Milestones, less the *** dollars (U.S. ***) paid by GSK to Unigene for
achievement of Milestone 4, for a total of *** dollars (U.S. ***) subject to any
further adjustment that may be required under Section 4.2.2.  Such invoice shall
be sent in PDF format to GSK’s Alliance Manager and Carla.B.Crawford@gsk.com
with a copy to Mark.R.Hancock@gsk.com (or such other e-mail address(es) as may
be notified to Unigene by GSK), and GSK shall pay Unigene within ten (10)
Business Days of receipt of such invoice.  Within thirty (30) days after GSK
makes payment to Unigene in accordance with this Section 4.3.1, Unigene shall
use reasonable efforts to transfer and deliver to GSK the nonclinical and
clinical data resulting from the conduct of the Phase II Development Plan, as
described in the Work Plan.  For the avoidance of doubt, the foregoing transfer
does not include and is separate from a transfer of manufacturing technology,
which is handled pursuant to Section 5.2.  The Parties shall cooperate with each
other to facilitate orderly transition and uninterrupted development of the
Licensed Product from Unigene to GSK.
 
 
22

--------------------------------------------------------------------------------

 
 
4.3.2          Decision to Not Continue Development.  If GSK (i) has provided
written notice to Unigene pursuant to Section 4.3 that it has elected to not
continue further clinical development of the Licensed Product, or (ii) has not
provided the written notice required to be provided to Unigene pursuant to
Section 4.3 within the Decision Period, then Unigene shall have the right to
immediately terminate this Agreement upon written notice to GSK, with such
termination effective on the date such notice is received by GSK.  For avoidance
of doubt, the foregoing termination provision shall be in addition to, and not a
replacement of, the other termination rights afforded to the Parties in Article
10 of this Agreement.


4.4           Governance.
 
4.4.1          Joint Steering Committee.  Within sixty (60) days after the
Amendment Effective Date, the Parties shall establish a Joint Steering Committee
(the “JSC”).  The JSC shall have review and oversight responsibilities for all
activities to be performed under the Work Plan, discuss and attempt to resolve
any deadlocked issues arising at the Project Team, review and approve any
amendments to the Work Plan, including the Phase II Development Plan, and serve
as a forum for discussion of other issues arising under the Agreement regarding
the development, manufacturing or commercialization of the Licensed Product from
time to time.  The JSC shall meet as often as agreed upon by the Parties, which
shall be at least semi-annually during the conduct of the Phase II Development
Plan at such places (or by teleconference or videoconference) and times agreed
by the Parties; provided that the term of the JSC shall cease upon receipt by
GSK of the first Approval of the Licensed Product.  The JSC shall be comprised
of GSK representatives and up to two (2) representatives from Unigene (or such
other number of representatives as the Parties may agree); provided, that the
GSK representatives and the Unigene representatives shall be authorized by GSK
or Unigene, respectively, to have decision-making capabilities with respect to
the types of matters discussed and decided upon at the JSC.  The Unigene members
of the JSC shall be provided with a copy of all reports to or by the JSC,
including summaries of JSC meetings, meeting materials and minutes, at the same
time such reports are provided to GSK members of the JSC.  Each Party may
replace any or all of its representatives on the JSC at any time upon written
notice to the other Party in accordance with Section 11.4 of this
Agreement.  Any member of the JSC may designate a substitute to attend and
perform the functions of that member at any meeting of the JSC.  Each Party may,
in its reasonable discretion, invite non-member representatives of such Party to
attend meetings of the JSC as a non-voting participant, subject to the
confidentiality obligations of Article 8.  A representative of GSK shall be
designated as the chairperson to oversee the operation of the JSC.  Each Party
shall bear all expenses it incurs in regard to participating in all meetings of
the JSC, including all travel and living expenses.  All decisions of the JSC on
matters for which it has responsibility shall be made unanimously; provided,
that any decision that cannot be made unanimously by the JSC, including
decisions referred to the JSC by the Project Team, shall be finally decided by
GSK.
 
 
23

--------------------------------------------------------------------------------

 
 
4.4.2          Project Team.  Promptly after the Amendment Effective Date, GSK
shall form a project team to coordinate the development and manufacturing of API
and Licensed Product (the “Project Team”).  The Project Team will be comprised
of an equal number of GSK personnel and Unigene personnel who are responsible
for conducting and progressing the work outlined in the Work Plan.  Such Project
Team shall meet as often as agreed upon by the Parties, which shall be at least
quarterly during the conduct of the Phase II Development Plan at such places (or
by teleconference or videoconference) and times agreed by the Parties; provided
that the term of the Project Team shall cease upon completion of the Phase II
Development Plan and manufacturing technology transfer (if applicable).  The
Project Team shall report to the JSC and will be primarily responsible for the
day-to-day management of the conduct of the Phase II Development Plan, reviewing
data resulting from such studies and trials, proposing amendments to the Phase
II Development Plan to the JSC, and facilitation of the manufacturing technology
transfer referred to in Section 5.2.  All decisions of the Project Team on
matters for which it has responsibility shall be made unanimously.  In the event
that the Project Team is unable to reach a unanimous decision within fifteen
(15) calendar days after it has met and attempted to reach such decision, then
either Party may, by written notice to the other, have such issue submitted to
the JSC for resolution in accordance with Section 4.4.1.  Each Party will bear
all expenses it incurs in regard to participating in all meetings of the Project
Team, including all travel and living expenses.
 
4.4.3          Alliance Managers.  Promptly after the Amendment Effective Date,
each Party shall appoint an individual to act as alliance manager for such Party
(each, an “Alliance Manager”).  Each Alliance Manager shall thereafter be
permitted to attend meetings of the JSC as a non-voting observer, subject to the
confidentiality provisions of Article 8.  The Alliance Managers shall be the
primary point of contact for the Parties regarding the activities contemplated
by this Agreement and shall facilitate all such activities hereunder.  The
Alliance Managers shall also be responsible for assisting the JSC in performing
its oversight responsibilities with respect to the activities of the Project
Team as well as by preparing and finalizing the minutes from meetings of the
JSC.  The name and contact information for such Alliance Managers, as well as
any replacement(s) chosen by Unigene or GSK, in their sole discretion, from time
to time, shall be promptly provided to the other Party in accordance with
Section 11.4 of this Agreement.  After the expiration of the term of the JSC,
the Alliance Managers shall continue to act as the primary point of contact for
the Parties regarding the activities contemplated by this Agreement, and GSK
shall continue to have final decision making authority over all further
development and commercialization by GSK of the Licensed Product in the
Territory.
 
 
24

--------------------------------------------------------------------------------

 
 
4.4.4          Certain Principles of Governance.  Notwithstanding anything
contained herein to the contrary, none of the JSC, Project Team, Alliance
Managers or JPC shall have any authority or power to amend or modify the terms
or provisions of this Agreement; provided, that for the avoidance of doubt, the
foregoing is not intended to prevent the JSC, Project Team, Alliance Managers or
JPC from performing its or their obligations and responsibilities under this
Agreement.  To the extent that GSK, in exercising its final decision-making
authority in accordance with Section 4.4.1 or the Parties, determines that
amendments are required to be made to the Work Plan, and such amendments would
impose on Unigene additional obligations, including financial obligations or
additional FTE requirements in excess of those outlined in the Work Plan as of
the Amendment Effective Date, or would materially delay the timing of the
completion of the Phase II Development Plan from what the Parties anticipated as
of the Amendment Effective Date, then the following principles shall apply:  (i)
in the case of amendments creating additional obligations on Unigene, GSK shall
provide Unigene with funding to cover the costs of all such financial
obligations and FTE requirements, or (ii) in the case of an anticipated delay in
completion of the Phase II Development Plan solely in the event that GSK has
exercised its final decision-making authority in accordance with Section 4.4.1
because the Parties were unable to reach a unanimous decision on amending the
Phase II Development Plan in a manner that would result in such delay, GSK shall
make monthly payments to Unigene for such delay as described in Section 4.4.5
(each such monthly payment  referred to herein as “Compensatory Payments”).  For
the avoidance of doubt, if only (ii) above occurs, then GSK will be responsible
for paying only the Compensatory Payment, but shall not provide additional
funding, including FTE funding, for the applicable period of delay.
 
4.4.5          Additional Funding.  If GSK is required to provide funding to
Unigene as described in Section 4.4.4 due to amendments to the Work Plan, then
GSK shall make such payments to Unigene on a monthly basis prior to Unigene
incurring any such costs, and within thirty (30) days after receipt of an
invoice from Unigene, describing in detail the work to be performed by Unigene
FTEs, a breakdown of hours of work to be performed, other costs expected to be
incurred by Unigene in the applicable month, or the Compensatory Payment, as
applicable under the circumstances, and any other supporting documentation
requested by GSK.   Notwithstanding the foregoing, GSK shall not be responsible
for additional costs required due to Unigene’s negligence or a failure by
Unigene to use Commercially Reasonable Efforts with respect to implementation of
the Work Plan, including the Phase II Development Plan (including, for the
avoidance of doubt, cash flow expenses associated with a delay in the conduct of
the Phase II Development Plan due to Unigene’s negligence or failure to use
Commercially Reasonable Efforts with respect thereto).  In the event that a
Compensatory Payment is due to Unigene in accordance with Section 4.4.4(ii)
above, the following principles shall apply: (i) at the time GSK exercises its
final decision-making authority to amend the Phase II Development Plan in a
manner that will cause a delay, the Parties shall agree (subject to GSK’s final
decision-making authority) on the then-current estimated end date of the Phase
II Development Plan and the period of delay beyond such estimated end date; (ii)
the Compensatory Payment will be an amount equal to the monthly rate of net cash
used in operating activities as set forth in Unigene’s most recent 10-Q or 10-K
filing with the Securities and Exchange Commission; provided, that such monthly
rate shall in no event exceed *** Dollars (***); (iii) GSK shall pay Unigene the
Compensatory Payment on a monthly basis (as described above) for the period of
delay agreed upon under Section 4.4.5(i); provided, that if the delay is longer
than agreed or determined by GSK, then GSK shall make Compensatory Payments for
up to two (2) additional months after the estimated delay period; and provided,
further that if the delay exceeds such additional two (2) months, then GSK shall
not be obligated to make further Compensatory Payments and the Parties shall
meet as soon as reasonably practicable to mutually agree on the future conduct
and financing of the Phase II Development Plan; and (v) Compensatory Payments
shall be creditable against the payment of future milestones payable to Unigene,
including the Deferred Milestones.
 
 
25

--------------------------------------------------------------------------------

 
 
4.5           Compliance.  The Parties shall conduct all of their respective
development activities under this Agreement in good scientific manner, and in
compliance in all material respects with applicable laws and the policies set
forth in the attached Exhibit F (to the extent such policies are applicable to
the activities being conducted by that Party) and, to the extent applicable, all
other requirements of current good manufacturing practice, current good
laboratory practice and current good clinical practice.


ARTICLE 5
SUPPLY AND MANUFACTURE
 
5.1           API Supply.  Upon GSK’s request, the Parties shall negotiate in
good faith the terms of supply for API for GSK clinical development or
commercialization of Licensed Product, such terms to include a supply price for
API set at ***.  Notwithstanding this Section 5.1, GSK reserves the right to
supply its requirements of API and/or Licensed Product (which Licensed Product
can be supplied either alone or from a contract manufacturer, subject to Section
2.1.2) in order to develop and commercialize Licensed Product for GSK and/or its
Affiliates and sublicensees.  Further, notwithstanding the license grant to GSK
in Section 2.1, the Parties acknowledge that Unigene has produced, and will be
responsible for additional required production of, clinical supplies of API and
finished product for the Phase II clinical trial to be carried out under the
Phase II Development Plan.
 
5.2           Transfer of Manufacturing Technology from Unigene.  At the
appropriate time, the Parties shall coordinate the transfer of manufacturing
technology not previously transferred prior to the Amendment Effective Date to
enable GSK to procure its own supply of API and/or Licensed Product.  The
Unigene FTEs required for the transfer of manufacturing technology, if any, will
be outlined in the Work Plan and may be included in the Project Team in
accordance with Section 4.4.2.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE 6
INTELLECTUAL PROPERTY
 
6.1           Ownership of Inventions.
 
6.1.1           Inventions.  With respect to inventions and intellectual
property relating to Licensed Product or work performed under this Agreement
arising during the Term: (i) title to all inventions and intellectual property
made solely by Unigene employees or its agents without inventive contribution by
GSK employees or its agents shall be owned by Unigene (each, a “Unigene
Invention”); (ii) title to all inventions and intellectual property made solely
by GSK employees or its agents hereunder without inventive contribution by
Unigene employees or its agents shall be owned by GSK (each, an “GSK
Invention”); and (iii) title to all inventions and intellectual property made
jointly by employees or the agents of GSK and Unigene shall be jointly owned by
Unigene and GSK (each a “Joint Invention”).
 
6.1.2           Inventorship.  Inventorship and rights of ownership of
inventions and other intellectual property rights conceived and/or reduced to
practice in connection with the development activities hereunder shall be
determined in accordance with the patent laws of the United States.  It is
understood that (i) except with respect to the rights granted and reserved
pursuant to Article 2 and (ii) as to all Joint Inventions other than Joint
Patent Rights in the Field which are subject to the license granted in Section
2.1 and for the duration of such license, neither Party shall have any
obligation to account to the other for profits, or to obtain any approval of the
other Party to license, assign, mortgage or exploit a Joint Invention by reason
of joint ownership of any such intellectual property, and may otherwise
undertake all activities a sole owner might undertake with respect to such
inventions without the consent and without accounting to the other joint owner,
except as otherwise provided in this Agreement or as the Parties may otherwise
agree in writing.
 
6.2           Disclosure of Unigene Patent Rights.  Unigene warrants and
represents that it has disclosed to GSK the patent application numbers and
filing dates of all patent applications filed by Unigene as of the Amendment
Effective Date which relate to Licensed Product as well as all material
information received as of the Amendment Effective Date concerning the
institution or possible institution of any interference, opposition,
re-examination, reissue, revocation, nullification or any official proceeding
involving a Unigene Patent Right anywhere in the Territory.
 
6.3           Filing, Prosecution, Maintenance.  Each Party shall promptly
notify the other, and each shall likewise inform the JPC on at least a quarterly
basis, upon the making, conceiving or reducing to practice of any intellectual
property, invention or discovery referred to in Section 6.1.1.  With respect to
any such invention:
 
 
27

--------------------------------------------------------------------------------

 
 
6.3.1           GSK shall have the first right, using in-house or outside legal
counsel selected at GSK’s sole discretion, to prepare, file, prosecute, maintain
and extend patent applications and patents concerning all GSK Inventions and
Joint Inventions in countries of GSK’s choice throughout the Territory with
appropriate credit to Unigene representatives, including the naming of such
representatives as inventors where appropriate and in accordance with the
relevant legal requirements.  GSK shall bear all costs relating to such
activities which occur at GSK’s request or direction.  GSK shall solicit
Unigene’s advice and review via the JPC of the nature and text of any such
patent applications to the extent such are related to Licensed Products and
important prosecution matters related thereto in reasonably sufficient time
prior to filing thereof, and GSK shall take into account Unigene’s reasonable
comments related thereto.
 
6.3.2           Unigene shall have the first right, using in-house or outside
legal counsel selected at Unigene’s sole discretion, to prepare, file,
prosecute, maintain and extend patent applications and patents concerning all
such Unigene Inventions, as well as all other Unigene Patent Rights, in
countries of Unigene’s choice throughout the Territory, for which Unigene shall
bear the costs.  Unigene shall solicit GSK’s advice and review via the JPC, of
the nature and text of such patent applications to the extent such are related
to Licensed Products and important prosecution matters related thereto in
reasonably sufficient time prior to filing thereof, and Unigene shall take into
account GSK’s reasonable comments related thereto.
 
6.3.3           If GSK, prior or subsequent to filing patent applications on any
GSK Inventions or a Joint Invention in the Territory elects not to file,
prosecute or maintain such patent applications or ensuing patents or claims
encompassed by such patent applications or ensuing patents in any country of the
Territory, as the case may be, GSK shall give Unigene notice thereof within a
reasonable period prior to allowing such patent applications or patents or such
claims encompassed by such patent applications or patents to lapse or become
abandoned or unenforceable, and Unigene shall thereafter have the right, at its
sole expense, to prepare, file, prosecute and maintain patent applications and
patents or divisional applications related to such claims encompassed by such
patent applications or patents concerning all such inventions and discoveries in
the applicable country.
 
6.3.4           If Unigene, prior or subsequent to filing patent applications on
any Unigene Inventions, elects not to file, prosecute or maintain such patent
applications or ensuing patents or claims encompassed by such patent
applications or ensuing patents in any country of the Territory, Unigene shall
give GSK notice thereof within a reasonable period prior to allowing such patent
applications or patents or such claims encompassed by such patent applications
or patents to lapse or become abandoned or unenforceable, and GSK shall
thereafter have the right, at its sole expense, to prepare, file, prosecute and
maintain patent applications and patents or divisional applications related to
such claims encompassed by such patent applications or patents concerning all
such inventions and discoveries in the applicable country.
 
 
28

--------------------------------------------------------------------------------

 
 
6.3.5           The Party filing patent applications for Joint Inventions shall
do so in the name of and on behalf of both GSK and Unigene.  Each of Unigene and
GSK shall hold all information it presently knows or acquires under this Section
that is related to all such patents and patent applications as Confidential
Information under this Agreement.
 
6.3.6           Each Party shall cooperate with the other via the JPC as
reasonably requested to effect the provisions of this Section 6.3.
 
6.4           Enforcement.
 
6.4.1           Unigene Patent Rights.  Subject to Section 6.4.2 below, in the
event that a Party learns that any Unigene Patent Rights necessary for the
manufacture, use and/or sale of a Licensed Product are infringed or
misappropriated by activities of a Third Party in the Field with respect to a
product that is competitive with a Licensed Product in any country in the
Territory, or is subject to a declaratory judgment action arising from such
infringement in such country, such Party shall promptly notify the other Party
hereto.  GSK shall have the initial right (but not the obligation) to enforce
such Unigene Patent Rights, or defend any declaratory judgment action with
respect thereto, at its expense, and to use Unigene’s name in connection
therewith; provided that such use without Unigene’s written consent may only
occur where required by law for GSK to bring such action.  In the event that GSK
fails to initiate a suit to enforce such Unigene Patent Rights against such a
Third Party in any jurisdiction in the Territory within ninety (90) days after
notification of such infringement, Unigene may initiate such suit in the name of
the Unigene with regard to the applicable Unigene Patent Rights against such
infringement, at the expense of Unigene, and to use GSK’s name in connection
therewith; provided that such use without GSK’s written consent may only occur
where required by law for Unigene to bring such action.  The Party involved in
any such claim, suit or proceeding (the “Enforcing Party”), shall keep the other
Party hereto reasonably informed of the progress of any such claim, suit or
proceeding.  Unigene and GSK shall recover their respective actual out-of-pocket
expenses, or equitable proportions thereof, associated with any litigation or
settlement thereof from any recovery made by any Party.  Any excess amount shall
be distributed between the Enforcing Party and the other Party in the ratio
equivalent to the profit GSK derives from Licensed Product in the Territory
relative to the royalty Unigene derives from Licensed Product in the Territory,
with the Enforcing Party receiving the larger proportion of the excess amount,
provided that in no event shall a Party receive a proportion of the excess
amount less than the proportion of the total out-of-pocket expenses paid by such
Party.
 
6.4.2           Jointly Owned Patents.  Notwithstanding Section 6.4.1 above, in
the event that any Joint Patent Right is infringed or misappropriated by a Third
Party, GSK and Unigene shall discuss whether, and, if so, how, to enforce or
defend such Joint Patent Right in an infringement action, declaratory judgment
or other proceeding.  In the event only one Party wishes to participate in such
proceeding, it shall have the right to proceed alone, at its expense, and may
retain any recovery; provided, at the request and expense of the participating
Party, the other Party agrees to cooperate and join in any proceedings in the
event that a Third Party asserts that the co-owner of such Joint Patent Right is
necessary or indispensable to such proceedings.
 
 
29

--------------------------------------------------------------------------------

 
 
6.5           Infringement Claims.  If the manufacture, sale or use of any
Licensed Product in the Territory pursuant to this Agreement results in any
claim, suit or proceeding alleging patent infringement against Unigene or GSK,
such Party shall promptly notify the other Party hereto.  If GSK is not named as
a Party in such a claim, suit or proceeding, GSK may, at its own expense and
through counsel of its own choice, seek leave to intervene in such claim, suit
or proceeding.  Unigene agrees not to oppose such intervention.  If GSK, and not
Unigene, is named as a Party to such claim, suit or proceeding, GSK shall have
the right to control the defense and settlement of such claim, suit or
proceeding, at its own expense, using counsel of its own choice, however
Unigene, at its own expense and through counsel of its own choice, may seek to
intervene if the claim, suit or proceeding relates to the commercialization of
the Licensed Product in the Field, and in such event, GSK agrees not to oppose
such intervention.  If GSK is named as a Party and Unigene shall, at any time,
tender its defense to GSK, then GSK shall defend Unigene in such claim, suit or
proceeding, at GSK’s own expense and through counsel of its own choice, and GSK
shall control the defense and settlement of any such claim, suit or proceeding;
provided, GSK shall not enter into any agreement which (i) extends or purports
to exercise GSK’s rights under Unigene’s Licensed Technology beyond the rights
granted pursuant to this Agreement, (ii) makes any admission regarding (a)
wrongdoing on the part of Unigene, or (b) the invalidity, unenforceability or
absence of infringement of any Unigene Patent Rights or Joint Patent Rights,
without the prior written consent of Unigene, which consent shall not be
unreasonably withheld.  The Parties shall cooperate with each other in
connection with any such claim, suit or proceeding and shall keep each other
reasonably informed of all material developments in connection with any such
claim, suit or proceeding.  Nothing in this Section 6.5 shall limit or modify
the provisions of Article 9, which may apply to such infringement claims as
discussed herein.
 
6.6           Litigation Activities Update.  The Parties shall keep one another
informed via the JPC of the status of and of their respective activities
regarding any litigation or settlement thereof other concerning, provided
however that no settlement or consent judgment or other voluntary final
disposition of any suit defended or action brought by a Party pursuant to this
Article 6 may be entered into without the written consent of the other Party,
which consent shall not be unreasonably withheld or delayed.
 
6.7           Joint Patent Committee.  Within sixty (60) days after the
Amendment Effective Date, the Parties shall establish a Joint Patent Committee
(the “JPC”).  The JPC shall remain in place, unless otherwise agreed by the
Parties, until the expiration or termination of this Agreement.  The JPC shall
be comprised of an equal number of representatives from each of GSK and Unigene;
provided, that there shall not be more than two (2) representatives from each
Party.  Each Party may replace any or all of its representatives on the JPC at
any time upon written notice to the other Party in accordance with Section 11.4
of this Agreement.  The JPC shall meet at least two (2) times per year, unless
otherwise agreed by the Parties, either in person, by teleconference or by video
conference, on such dates and at such places and times agreed by the
Parties.  The JPC shall be a forum for the Parties to discuss material issues
and provide input to each other regarding the Unigene Patent Rights, GSK Patent
Rights and Joint Patent Rights, including the prosecution, maintenance,
enforcement and defense thereof.  The JPC shall be responsible for formulating a
strategy for the protection of formulation, dosing, method of use and other
intellectual property rights related to PTH and Licensed Products, as well as
discussing any Inventions arising under this Agreement.  Specifically, Unigene
will disclose to GSK via the JPC and GSK will disclose to Unigene the complete
texts of all patent applications filed by Unigene and GSK after the Amendment
Effective Date which relate to Licensed Product as well as all information
received after the Amendment Effective Date concerning the institution or
possible institution of any interference, opposition, re-examination, reissue,
revocation, nullification or any official proceeding involving a Unigene Patent
Right or GSK Patent Right anywhere in the Territory.  GSK and Unigene shall have
the right to review all such pending applications and other proceedings and make
recommendations to GSK or Unigene as the circumstances require concerning them
and their conduct.  GSK and Unigene agree to keep the JPC promptly and fully
informed of the course of patent prosecution or other proceedings by means that
include providing the JPC with copies of substantive communications, search
reports and Third Party observations submitted to or received from patent
offices throughout the Territory.  Each Party shall bear all expenses it incurs
in regard to participating in all meetings of the JPC, including all travel and
living expenses.  Decisions of the JPC on matters for which it has
responsibility shall be made by either GSK or Unigene, as set forth elsewhere in
this Article 6.
 
 
30

--------------------------------------------------------------------------------

 


6.8           GSK’s Extensions of Unigene Patent Rights, Pipeline Protection and
Supplementary Patent Certificates (“SPCs”)
 
6.8.1           Patent Extensions.  GSK shall have the right but not the
obligation to seek extensions of the terms of Unigene Patent Rights.  At GSK’s
request, Unigene shall either authorize GSK to act as Unigene’s agent for the
purpose of making any application for any extensions of the term of Unigene
Patent Rights and provide reasonable assistance therefor to GSK or shall
diligently seek to obtain such extensions, in either event, at GSK’s expense.
 
6.8.2           SPCs.  At GSK’s request and expense, Unigene shall seek to
obtain SPCs based on Unigene Patent Rights or authorize GSK to obtain SPCs based
on Unigene Patent Rights on Unigene’s behalf where GSK holds an NDA or MAA, GSK
shall at its sole discretion provide to Unigene a copy of said NDA or MAA and
any information necessary for the purpose of obtaining an SPC based on a Unigene
Patent Right.
 
6.8.3           Pipeline Protection.  At GSK’s request and expense, Unigene
shall cooperate with GSK to obtain “pipeline” protection for Unigene Patent
Rights which may be available under the patent laws of countries in the
Territory in which the patent laws thereof are amended to provide improved
protection for Licensed Product.
 
 
31

--------------------------------------------------------------------------------

 
 
6.9           Unigene’s Additional Patent Protection.  Notwithstanding Sections
6.8.1 and 6.8.2, Unigene shall have the right, but not the obligation, to seek
extensions of the terms of Unigene Patent Rights and to seek to obtain SPCs
based on Unigene Patent Rights at its own expense.  At Unigene’s request, GSK
shall provide to Unigene a copy of any requested NDA or MAA where GSK holds such
NDA or MAA, and any information necessary for the purpose of seeking such
extensions of Unigene Patent Rights and obtaining SPCs.
 
6.10           Trademarks.  GSK, its Affiliates, and its sublicensees shall have
the right to market Licensed Product under their own labels, tradenames, and
trademark(s) (collectively, the “GSK Marks”) and GSK shall solely own such GSK
Marks.  GSK shall be responsible for the selection of all GSK Marks that it
employs in connection with Licensed Product in the Territory and shall own and
Control such GSK Marks and retain ownership upon termination or expiration of
this Agreement, except as provided in Section 10.6.1.6.  GSK shall be
responsible for filing, registering and maintaining all GSK Marks throughout the
Territory.
 
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
 
7.1           Warranties.
 
7.1.1           Unigene.  Unigene warrants and represents to GSK that, as of the
Amendment Effective Date:
 
(i)           except as otherwise disclosed to GSK, it has full Control of the
Licensed Technology to grant the rights and licenses granted hereunder, and that
it otherwise has the full right and authority to enter into this Agreement;
 
(ii)           there are no existing or threatened actions, suits or claims
pending against it with respect to the Licensed Technology or its right to enter
into and perform its obligations under this Agreement;
 
(iii)           it has not granted, and will not grant during the Term of this
Agreement, any right, license or interest in or to the Licensed Technology that
is in conflict with the rights or licenses granted under this Agreement, nor has
it encumbered any Unigene Know-How and/or Unigene Patent Rights, except as set
forth on Appendix D, attached hereto and incorporated herein;
 
(iv)           to the best of its knowledge, there is nothing in any Third Party
agreement Unigene has entered into which will limit in any way Unigene’s ability
to perform all of the obligations undertaken by Unigene hereunder, and it will
not enter into any agreement after the Amendment Effective Date under which
Unigene would incur any such limitations;
 
 
32

--------------------------------------------------------------------------------

 
 
(v)           subject to its obligation to grant a sublicense to GSK to the UT
Patent, it has no knowledge from which it concludes that the Unigene Patent
Rights are invalid or that their exercise would infringe patent rights of Third
Parties, and it has no knowledge from which it concludes that the process by
which it manufactures API or Licensed Product, or anticipated components
thereof, and all intermediates of such process, would infringe patent rights of
Third Parties in any country in which the API or Licensed Product, or
anticipated components thereof, is produced as well as in all countries of the
Territory;
 
(vi)           Unigene has not intentionally omitted to furnish GSK with any
information requested by GSK, nor intentionally concealed from GSK, any
information in its possession concerning PTH or Licensed Product, or anticipated
components thereof, or the transactions contemplated by this Agreement, which
would be material to GSK’s decision to enter into this Agreement and to
undertake the commitments and obligations set forth herein;
 
(vii)           it has not intentionally concealed from GSK the existence of any
pre-clinical or clinical data or information concerning PTH or the Licensed
Product, or anticipated components thereof, which suggests that there may exist
quality, toxicity, safety and/or efficacy concerns which may materially impair
the utility and/or safety of PTH or the Licensed Product, or anticipated
components thereof;
 
(viii)           it will perform all of its obligations under the UT License
Agreement, will maintain such agreement in full force and effect, and will not
terminate or amend the UT License Agreement without GSK’s written approval; and
 
(ix)          it will cause to be transferred to GSK, a copy of Unigene Know-How
relating to PTH and the Licensed Product, including manufacture of API, as set
forth in Appendix C to this Agreement, attached hereto and incorporated herein
and in accordance with Section 5.2 and the other provisions of this Agreement.
 
7.1.2           GSK.  GSK warrants and represents to Unigene that, as of the
Amendment Effective Date:
 
(i)           it has the full right and authority to enter into this Agreement;
 
(ii)           there are no existing or threatened actions, suits or claims
pending against it with respect to its right to enter into and perform its
obligations under this Agreement;
 
(iii)           it has not granted, and it will not grant during the Term of
this Agreement, any right, license or interest in or to the Licensed Technology,
GSK Patent Rights, GSK Know-How, Joint Patent Rights, and/or Joint Inventions
which is in conflict with the rights or licenses granted to Unigene under this
Agreement;
 
 
33

--------------------------------------------------------------------------------

 
 
(iv)           there is nothing in any Third Party agreement GSK has entered
into which, in any way, will limit GSK’s ability to perform all of the
obligations undertaken by GSK hereunder, and it will not enter into any
agreement after the Effective Date under which GSK would incur any such
limitations; and
 
(v)           to the best of its knowledge, it has not intentionally omitted to
furnish Unigene with any information requested by Unigene, nor has it
intentionally concealed from Unigene any information in its possession
concerning PTH or Licensed Product, or anticipated components thereof, or the
transactions contemplated by this Agreement, which would be material to
Unigene’s decision to enter into this Agreement and to undertake the commitments
and obligations set forth herein.
 
(vi)           to the best of its knowledge, there is nothing in any Third Party
agreement GSK has entered into which will limit in any way GSK’s ability to
perform all of the obligations undertaken by GSK hereunder, and it will not
enter into any agreement after the Amendment Effective Date under which GSK
would incur any such limitations.
 
7.1.3           Mutual.  Each Party hereby represents and warrants to the other
Party, as of the Amendment Effective Date, that:
 
(i)           such Party is duly organized, validly existing and in good
standing under applicable laws of the jurisdiction of its incorporation and has
full corporate power and authority to enter into this Agreement and to carry out
the provisions hereof;
 
(ii)           such Party has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder, including obtaining the consent of Third Parties, if
applicable; and
 
(iii)           this Agreement has been duly executed and delivered on behalf of
such Party, and constitutes a legal, valid, binding obligation, enforceable
against it in accordance with the terms hereof.
 
7.2           Covenants.
 
7.2.1          Each Party warrants and represents to the other that, during the
Term, it will not enter into any agreement with any Third Party relating to the
development of a drug product for oral administration containing or
incorporating PTH.  In the event that GSK is considering the development of a
drug product other than Licensed Product, using the identical PTH molecule as is
used in a Licensed Product, before GSK begins development, GSK will provide
notice to Unigene of the contemplated development, and the parties shall enter
into good faith discussions regarding the development of such product, and the
use of Unigene technology therein.  This Section 7.2 does not limit in any way
the scope or exclusivity of the license grants in Section 2.
 
 
34

--------------------------------------------------------------------------------

 
 
7.2.2           Unigene shall use reasonable efforts to comply with the terms of
the Financing Agreement while performing the Phase II Development Plan..
 
ARTICLE 8
CONFIDENTIALITY AND EXCHANGE OF INFORMATION
 
8.1           Confidential Information.   Except as expressly provided herein,
the Parties agree that, for the Term of this Agreement and for five (5) years
thereafter, the receiving Party shall keep completely confidential and shall not
publish or otherwise disclose and shall not use for any purpose except for the
purposes contemplated by this Agreement any Confidential Information furnished
to it by the disclosing Party hereto pursuant to this Agreement, except that to
the extent that it can be established by the receiving Party by competent proof
that such Confidential Information:
 
(1)           was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure;
 
(2)           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party;
 
(3)           became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
 
(4)           was independently developed by the receiving Party without
reference to any information or materials disclosed by the disclosing Party; or
 
(5)           was subsequently disclosed to the receiving Party by a person
other than a Party without breach of any legal obligation to the disclosing
Party.
 
8.2           Permitted Disclosures.  Each Party hereto may disclose the other’s
Confidential Information to the extent such disclosure is reasonably necessary
in connection with the conduct of the development activities to be conducted
hereunder, in filing or prosecuting patent applications, prosecuting or
defending litigation, complying with applicable governmental regulations or
otherwise submitting information to tax or other governmental authorities,
conducting clinical trials, or making a permitted sublicense or otherwise
exercising its rights hereunder, provided that if a Party is required to make
any such disclosure of another Party’s Confidential Information, other than
pursuant to a confidentiality agreement, it will give reasonable advance notice
to the latter Party of such disclosure and, save to the extent inappropriate in
the case of patent applications, will use its best efforts to secure
confidential treatment of such information prior to its disclosure (whether
through protective orders or otherwise).
 
 
35

--------------------------------------------------------------------------------

 
 
8.3           Public Announcements.  No public announcement or other disclosure
to Third Parties concerning the existence of, terms, or subject matter of this
Agreement shall be made, either directly or indirectly, by any Party to this
Agreement, except as may be legally required or as may be required for recording
purposes, without first obtaining the approval of the other Party and agreement
upon the nature and text of such announcement or disclosure.  The Party desiring
to make any such public announcement or other disclosure (including those which
are legally required or may be required for recording purposes) shall inform the
other Party of the proposed announcement or disclosure in reasonably sufficient
time prior to public release, which shall be at least five (5) Business Days
prior to release of such proposed announcement or disclosure, and shall provide
the other Party with a written copy thereof, in order to allow such other Party
to comment upon such announcement or disclosure.  Each Party agrees that it
shall cooperate fully with the other with respect to all disclosures regarding
this Agreement to the Securities Exchange Commission and any other governmental
or regulatory agencies, including requests for confidential treatment of
proprietary information of either Party included in any such
disclosure.  Notwithstanding the foregoing, the Parties shall agree upon a press
release to announce the execution of this Agreement, together with a
corresponding Q&A outline for use in responding to inquiries about the
Agreement; thereafter, Unigene and GSK may each disclose to Third Parties the
information contained in such press release and Q&A without the need for further
approval by the other.
 
8.4           Publications.  Nothing herein shall be construed to prevent GSK
from disclosing any information received from Unigene hereunder to an Affiliate,
sublicensee, distributor or Third Party research or clinical contractor of GSK;
provided, in the case of a sublicensee, distributor or Third Party research or
clinical contractor of GSK, such sublicensee, distributor, or Third Party
research or clinical contractor of GSK has undertaken a similar obligation of
confidentiality with respect to the Confidential Information. Neither Party
shall submit for written or oral publication any manuscript, abstract or the
like which includes data or other information pertaining to Licensed Product
without first obtaining the prior written consent of the other Party, which
consent shall not be unreasonably withheld, and shall be promptly given or
refused.
 
8.5           Bankruptcy.  All Confidential Information disclosed by one Party
to the other shall remain the intellectual property of the disclosing Party.  In
the event that a court or other legal or administrative tribunal, directly or
through an appointed master, trustee or receiver, assumes partial or complete
control over the assets of a Party to this Agreement based on the insolvency or
bankruptcy of such Party, the bankrupt or insolvent Party shall promptly notify
the court or other tribunal (i) that Confidential Information received from the
other Party under this Agreement remains the property of the other Party, and
(ii) of the confidentiality obligations under this Agreement.  In addition, the
bankrupt or insolvent party shall, to the extent permitted by law, take all
steps necessary or desirable to maintain the confidentiality of the other
party’s Confidential Information and to ensure that the court, other tribunal or
appointee maintains such information in confidence in accordance with the terms
of this Agreement.
 
 
36

--------------------------------------------------------------------------------

 
 
8.6           Clinical Trial Register.  GSK shall have the right to publish the
results or summaries of results of all clinical trials (including meta-analysis
or observational studies) conducted by or on behalf of GSK with respect to PTH
or Licensed Products in any clinical trial register maintained by GSK or its
Affiliates and the protocols of clinical trials relating to PTH or Licensed
Products on www.ClinicalTrials.gov (and/or in each case publish the results,
summaries and/or protocols of clinical trials on such other websites and/or
repositories as required by Applicable Laws or GSK’s or its Affiliates’
policies).  Each such publication made in accordance with this Section 8.6 shall
not be a breach of the confidentiality obligations provided in this Article 8.
 
ARTICLE 9
INDEMNIFICATION
 
9.1           Indemnification of GSK.  Unigene shall indemnify and hold harmless
GSK and its Affiliates, and their respective directors, officers, employees,
agents and counsel, and the successors and assigns of the foregoing (the “GSK
Indemnitees”), from and against any and all liabilities, damages, losses, costs
or expenses (including reasonable attorneys’ and professional fees and other
expenses of litigation and/or arbitration) resulting from a claim, suit or
proceeding brought by a Third Party against a GSK Indemnitee, arising from or
occurring as a result of: (i) the failure of API manufactured and supplied by
Unigene pursuant to Section 5.1 to meet on delivery the Specifications agreed by
the Parties, (ii) the failure by Unigene to obtain or maintain rights under
Unigene Patent Rights sufficient to grant GSK an exclusive license in accordance
with Article 2 of this Agreement; (iii) Unigene’s material breach of this
Agreement, including the representations and warranties set forth in Section 6.2
and Article 7; or (iv) the conduct of the Phase II Development Plan, except, in
the case of each of (i) – (iv), to the extent caused by the negligence or
willful misconduct of GSK or to the extent that GSK is obligated to indemnify
Unigene under Section 9.2 below.  It is understood that the foregoing indemnity
under Section 9.1 shall not include any lost profits or consequential damages.
 
9.2           Indemnification of Unigene.  GSK and its Affiliates and
sublicensees shall indemnify and hold harmless Unigene and its Affiliates and
their respective directors, officers, employees, agents and counsel and the
successors and assigns of the foregoing (the “Unigene Indemnitees”), from and
against any and all liabilities, damages, costs or expenses (including
reasonable attorneys’ and professional fees and other expenses of litigation
and/or arbitration) resulting from a claim, suit or proceeding brought by a
Third Party against a Unigene Indemnitee, arising from or occurring as a result
of: (i) the development, manufacturing, marketing and/or commercialization of
API or Licensed Product by GSK or its Affiliates or sublicensees (including
without limitation, Licensed Product liability claims); or (ii) GSK’s material
breach of this Agreement, including the representations and warranties set forth
in Article 7, except, in the case of each of (i) and (ii), to the extent caused
by the negligence or willful misconduct of Unigene or to the extent that Unigene
is obligated to indemnify GSK under Section 9.1.  It is understood that the
foregoing indemnity under Section 9.2 shall not include any lost profits or
consequential damages.
 
 
37

--------------------------------------------------------------------------------

 
 
9.3           Procedure.  A Party (the “Indemnitee”) that intends to claim
indemnification under this Article 9 shall promptly notify the other Party (the
“Indemnitor”) in writing of any loss, claim, damage, liability or action in
respect of which the Indemnitee or any of its Affiliates, sublicensees or their
directors, officers, employees, agents or counsel intend to claim such
indemnification, and the Indemnitor shall have the right to participate in, and,
to the extent the Indemnitor so desires, to assume the defense thereof with
counsel mutually satisfactory to the Parties.  The indemnity agreement in this
Article 9 shall not apply to amounts paid in settlement of any loss, claim,
damage, liability or action if such settlement is made without the consent of
the Indemnitor, which consent shall not be withheld unreasonably.  The failure
to deliver written notice to the Indemnitor within a reasonable time after the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such Indemnitor of any liability to the Indemnitee under
this Article 9.  At the Indemnitor’s request, the Indemnitee under this Article
9, and its employees and agents, shall cooperate fully with the Indemnitor and
its legal representatives in the investigation and defense of any action, claim
or liability covered by this indemnification and provide full information with
respect thereto.
 
ARTICLE 10
TERM AND TERMINATION
 
10.1          Term.  This Agreement shall be effective as of the Amendment
Effective Date, and unless earlier terminated pursuant to this Article 10, shall
continue in full force and effect on a Licensed Product-by-Licensed Product and
country-by-country basis until the date GSK and its Affiliates and sublicensees
have no remaining royalty obligations in such country in accordance with Section
3.6.  Thereafter, GSK shall have a fully paid up, royalty free, perpetual,
irrevocable, non-exclusive license, with the right to sublicense (as described
in this Section 10.1), and GSK shall be free to make, have made, use and sell
Licensed Product in such country and to use Unigene Know-How in such country in
the Territory.  GSK’s right to sublicense as to making and having made API shall
be subject to Section 2.1 for any new subcontracts to manufacture API or PTH
entered into by GSK after expiration of GSK’s royalty obligations under Section
3.6, but only with respect to a Third Party with which GSK had not subcontracted
prior to the expiration of its royalty obligations, which Third Party shall
continue to be subject to confidentiality obligations no less stringent than
those set forth in Article 8.
 
 
38

--------------------------------------------------------------------------------

 
 
10.2           Termination for Material Breach.
 
10.2.1           Process.  Either Party may terminate this Agreement in the
event the other Party has materially breached or defaulted in the performance of
any of its obligations hereunder, and if such default is not corrected within
sixty (60) days after receiving written notice from the other Party with respect
to such default, such other Party shall have the right to immediately terminate
this Agreement by giving written notice to the Party in default; provided, that
the notice of termination is given within ninety (90) days after the expiration
of the sixty (60) day cure period; and provided, further that the time period
for providing such notice of termination may be extended in the non-defaulting
Party’s discretion for so long as the Parties are engaged in good faith
negotiations to resolve the situation.  Notwithstanding the above, in the case
of a failure of GSK to pay any royalty due hereunder, the period for cure of any
such failure to pay following notice from Unigene thereof shall be thirty (30)
days and, unless payment is made by GSK within such period or unless GSK has
notified Unigene that a good faith dispute exists regarding GSK’s failure to
pay, the termination shall become effective at the end of such thirty (30) day
period.
 
10.2.2           Disagreement.  If the Parties reasonably and in good faith
disagree as to whether there has been a material breach, the Party which seeks
to dispute that there has been a material breach may contest the allegation in
accordance with Section 11.5.  From the date any claim of material breach is
referred to the Executive Officers in accordance with Section 11.5.1 and for
thirty (30) days thereafter, the time period during which the Party accused of
an alleged breach must cure such alleged breach that is the subject matter of
the dispute shall be suspended and no termination under Section 10.2.1 shall
become effective.
 
10.3           Termination for Insolvency.  If voluntary or involuntary
proceedings by or against a Party are instituted in bankruptcy under any
insolvency law, or a receiver or custodian is appointed for such Party, or
proceedings are instituted by or against such Party for corporate reorganization
or the dissolution of such Party, which proceedings, if involuntary, shall not
have been dismissed within sixty (60) days after the date of filing, or if such
Party makes an assignment for the benefit of creditors, or substantially all of
the assets of such Party are seized or attached and not released within sixty
(60) days thereafter, the other Party may immediately terminate this Agreement
effective upon notice of such termination.  All rights and distribution rights
granted under or pursuant to the Agreement by Unigene to GSK are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section
101(52) of the U.S. Bankruptcy Code.  The Parties agree that GSK, as licensee of
such rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code, subject to performance by
GSK of its preexisting obligations under the Agreement.  The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against Unigene under the U.S. Bankruptcy Code, GSK shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and
same, if not already in its possession, shall be promptly delivered to GSK (a)
upon any such commencement of a bankruptcy proceeding upon written request
therefore by GSK, unless Unigene elects to continue to perform all of its
obligations under this Agreement, or (b) if not delivered under (a) above, upon
the rejection of this Agreement by or on behalf of Unigene upon written request
therefore by GSK, provided, however, that upon Unigene’s (or its successor’s)
written notification to GSK that it is again willing and able to perform all of
its obligations under this Agreement, GSK  shall promptly return all such
tangible materials to Unigene , but only to the extent that GSK  does not
require continued access to such materials to enable GSK to perform its
obligations under this Agreement.
 
 
39

--------------------------------------------------------------------------------

 
 
10.4           Termination by GSK.  GSK may terminate this Agreement in its sole
discretion on a country-by-country basis, or in its entirety, by giving Unigene
at least ninety (90) days written notice (with such written notice to include a
reasonably detailed explanation of the reasons for the termination, including
the applicable provision of this Section 10.4 and the supporting evidence
therefore) thereof at any time for any of the reasons set forth below based on a
reasonable determination by GSK, using the same standards GSK would use in
assessing whether or not to continue development or commercialization of a
product of its own making in its own portfolio, that:
 
(i)           the Licensed Product has:
 
(1)           safety concerns which do not justify continued development or
commercialization, would significantly disadvantage the Licensed Product with
respect to other compounds or products and/or would significantly reduce the
value of the opportunity; or
 
(2)           efficacy concerns which do not justify continued development or
commercialization, or would significantly disadvantage the Licensed Product with
respect to other compounds or products and/or would significantly reduce the
value of the opportunity; or
 
(3)           substantial difficulty in meeting developmental timelines; or
 
(4)           substantial increases in development costs from current
projections;
 
(ii)           the cost of goods for commercial supply of Licensed Product would
significantly reduce the value of the opportunity;
 
 
40

--------------------------------------------------------------------------------

 
 
(iii)           changes to the osteoporosis market and/or the competitive
environment reduce the sales forecast below a commercially viable threshold
normally applied by GSK within its own portfolio;
 
(iv)           government, regulatory or another recognized institution imposes
a new law or requirement, or establishes guidelines or a pattern of practice,
which means:
 
(1)           the continued development or commercialization of the Licensed
Product violates such a law or requirement, or
 
(2)           the value of the opportunity is significantly reduced, or
 
(3)           the pricing and/or reimbursement environment has changed in such a
way as to significantly reduce the projected value of the opportunity, or
 
(4)           a condition in (i) or (iii) above becomes applicable.
 
Notwithstanding the foregoing, GSK may not effectively terminate this Agreement
under this Section 10.4 any earlier than the date on which it receives
notification from Unigene that Milestone 4 has been achieved and the
corresponding payment is due (in which case GSK shall owe Unigene the Milestone
4 payment) unless GSK determines that there are material safety concerns which
do not justify continued development or commercialization of the Licensed
Product.
 
10.5           Termination Pursuant to Section 4.3.2.The Agreement may be
terminated in its entirety by Unigene as described in Section 4.3.2.
 
10.6           Effects of Termination.
 
10.6.1           Upon termination by GSK pursuant to Section 10.4, or by Unigene
pursuant to Sections 10.2, 10.3 or 10.5, the following terms shall apply either
with respect to the relevant terminated countries of the Territory or on a
worldwide basis, as applicable:
 
10.6.1.1                      All licenses granted to GSK under Section 2.1
shall terminate in each terminated country of the Territory, or on a worldwide
basis, as applicable, and GSK grants to Unigene an exclusive, royalty-free,
irrevocable, perpetual license, with the right to grant sublicenses, under GSK
Patent Rights, GSK Know-How, Joint Patent Rights and Joint Inventions in each
such terminated country or worldwide, as applicable, solely to make, have made,
use, sell, offer for sale and import the Licensed Product; provided, that the
foregoing license shall not include any license to develop or commercialize any
drug product which does not include PTH, and any such license from GSK to
Unigene for such other drug product under GSK Patent Rights, GSK Know-How, Joint
Patent Rights and Joint Inventions (other than GSK Inventions and Joint
Inventions licensed to Unigene pursuant to Section 2.2) shall be subject to good
faith negotiation between the Parties, which negotiation may result in a grant
of such license if GSK is not pursuing development of commercialization of such
other drug product itself or with another company;
 
 
41

--------------------------------------------------------------------------------

 
 
10.6.1.2                      GSK shall promptly return to Unigene all materials
and tangible Confidential Information received from Unigene (except one copy of
which may be retained by legal counsel for archival purposes) in the event the
Agreement is terminated as a whole;
 
10.6.1.3                      If the Agreement is terminated after the First
Commercial Sale of Licensed Product by GSK and/or its Affiliates and
sublicensees in a particular country of the Territory, GSK and/or its Affiliates
and sublicensees shall have the right to sell such Licensed Product or otherwise
dispose of the stock of any API, PTH and Licensed Products then on hand for a
period of six (6) months after the date of termination, subject the applicable
terms of this Agreement, including, but not limited to, royalty obligations;
 
10.6.1.4                      At Unigene’s request, and within sixty (60)
days thereof, GSK shall assign all regulatory filings and Approvals relating to
the Licensed Product in each terminated country to Unigene (to the extent
legally permissible in the relevant country).  Any costs incurred by GSK for
such assignment or transfer shall be at GSK’s expense.  In the event that no
such assignment and/or transfer may legally be made, then GSK shall surrender
such regulatory approvals or applications for cancellation.  All data, files,
materials, information, filings and Approvals related to Licensed Product in
such terminated country thereafter shall be deemed to be Unigene’s Confidential
Information and subject to the confidentiality provisions of this Agreement, and
shall be transferred to the possession of Unigene;
 
10.6.1.5                      With respect to any ongoing clinical trials of PTH
or Licensed Product conducted by GSK in a terminated country which are not
relevant to Licensed Product in a non-terminated country: (i) the Parties shall
cooperate to facilitate the orderly transfer to Unigene of the conduct of such
clinical trials as soon as reasonably practicable, subject to requirements of
law, (ii) until such time as the conduct of such clinical trials has been
successfully transferred to Unigene, GSK shall continue such clinical trials at
GSK’s expense (except in the case of termination by Unigene in the event of
GSK’s insolvency under Section 10.3, in which case, Unigene shall be responsible
for such costs) and (iii) following the date on which the conduct of such
clinical trials has been successfully transferred to Unigene, Unigene shall be
solely responsible for all costs and expenses of such ongoing clinical trials;
 
10.6.1.6                      At Unigene’s request, the Parties shall negotiate
in good faith for an assignment by GSK to Unigene of GSK Marks in each
terminated country that are in commercial use with the Licensed Product as of
the effective date of termination (to the extent legally permissible in the
relevant country) within a reasonable time after the effective date of
termination, at no cost or expense to Unigene; and
 
10.6.1.7                      GSK shall promptly return to Unigene all Unigene
Cell Banks, as well as Cell Banks which are Dependent GSK Improvements
provided that Unigene’s rights to use Cell Banks which are Dependent GSK
Improvements shall be subject to Section 10.6.1.1, if the Agreement is
terminated as whole, or in the event Unigene requires such Cell Banks to supply
Licensed Product in countries in which the Agreement is terminated, provided
that in the event the Agreement is not terminated as a whole, the parties shall
determine, in good faith, how to ensure that GSK retains the ability to supply
its commercial requirements of License Products in those countries in which the
Agreement has not been terminated.
 
 
42

--------------------------------------------------------------------------------

 
 
10.6.2           Upon termination by GSK pursuant to Sections 10.3, the
following terms shall apply:
 
10.6.2.1                      All licenses granted by Unigene to GSK under
Section 2.1 shall survive and continue in full force, and GSK shall be obligated
to continue to make payments under Article 3 to Unigene to the extent GSK
continues to develop, use, market, sell or import PTH or Licensed Product in the
Field in the Territory. For the avoidance of doubt, GSK shall continue to have
the right to use all Unigene Cell Banks provided to GSK hereunder;
 
10.6.2.2                      The Parties shall have no further obligation to
perform any activities under this Agreement other than as specifically provided
for in this Agreement, including that Unigene shall cease any and all
development activities under the Phase II Development Plan and the terms of
Section 4.2.2 shall apply as if Unigene materially breached the performance of
the Phase II Development Plan;
 
10.6.2.3                      Unigene shall promptly return to GSK all materials
and tangible Confidential Information received from GSK (except one copy of
which may be retained by legal counsel for archival purposes);
 
10.6.2.4                      At GSK’s request, Unigene shall assign to GSK all
regulatory filings relating to the Licensed Product (to the extent legally
permissible in the relevant country) within a reasonable time after GSK’s
request.  Any costs incurred by Unigene for such assignment or transfer shall be
at Unigene’s expense.  In the event that no such assignment and/or transfer
pursuant to this Section may legally be made, then Unigene shall surrender such
filings for cancellation.  All data, files, materials, information, filings and
Approvals related to Licensed Product thereafter shall be deemed to be GSK’s
Confidential Information and subject to the confidentiality provisions of this
Agreement, and shall be transferred to the possession of GSK; and
 
10.6.2.5                      If, at the effective date of such termination,
Unigene is  manufacturing API pursuant to an agreement entered into between the
Parties pursuant to Section 5.1, or if the Parties have not yet completed the
manufacturing technology transfer referred to in Section 5.2 to enable GSK to
make or have made API, then the Parties shall use Commercially Reasonable
Efforts to effectuate a manufacturing technology transfer as soon as reasonably
practicable (which may include assignment to GSK of any agreements with contract
manufacturers), but in no event later than sixty (60) days after the effective
date of termination, to enable GSK to supply its own API for the continued
development and commercialization of Licensed Product.
 
 
43

--------------------------------------------------------------------------------

 
 
10.6.3           Accrued Obligations.  Termination of this Agreement for any
reason shall not release any Party hereto from any liability which, at the time
of such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination, nor preclude either Party
from pursuing any rights and remedies it may have hereunder or at law or in
equity which accrued or are based upon any event occurring prior to such
termination.
 
10.7           Survival.  Sections 2.2.1; 3.2, 3.3, 3.4, 3.5 and 4.3.1 (all to
the extent owed or unpaid), 3.7 and 3.8 (both to the extent owed or unpaid, but
only with respect to activities which occur during the Term), 3.9, 3.10, 3.11,
3.12, ; 6.1; 6.3.1 and 6.3.2 (except with respect to coordination via the JPC);
6.3.3 and 6.3.5 (provided that the Parties will determine a means to cooperate
with each other or keep each other informed with respect to activities under
Sections 6.3.3 and 6.3.5); 6.4 and 6.5 (with respect to Joint Inventions, Joint
Patents and infringements which occur during the Term); 6.6 (as applied to any
matters surviving under Sections 6.4 and 6.5) 6.10; 7.1 and 7.2; and Articles 1,
8, 9, 10 and 11 shall survive the expiration or termination of this Agreement
for any reason.  In addition, any other provision required to interpret and
enforce the Parties’ rights and obligations under this Agreement shall also
survive, but only to the extent required for the observation and performance of
the aforementioned surviving portions of this Agreement.
 
ARTICLE 11
MISCELLANEOUS
 
11.1           Governing Law.  This Agreement shall be deemed to have been made
in the Commonwealth of Pennsylvania, U.S.A., and its form, execution, validity,
construction and effect shall be determined in accordance with, and any dispute
arising from the performance or breach hereof shall be governed by and construed
in accordance with, the laws of the Commonwealth of Pennsylvania, without
reference to conflicts of laws principles.
 
11.2           Waiver.  Neither Party may waive or release any of its rights or
interests in this Agreement except in writing.  The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement shall not constitute a waiver of that right or excuse a
similar subsequent failure to perform any such term or condition.  No waiver by
either Party of any condition or term in any one or more instances shall be
construed as a further or continuing waiver of such condition or term or of
another condition or term.
 
 
44

--------------------------------------------------------------------------------

 
 
11.3           Assignment.  This Agreement shall not be assignable by either
Party to any Third Party without the written consent of the other Party hereto;
except either Party may assign this Agreement, without such consent, to (i) an
Affiliate of such Party; or (ii) an entity that acquires all or substantially
all of the business or assets of such Party to which this Agreement pertains,
(whether by merger, reorganization, acquisition, sale, or otherwise) and agrees
in writing to be bound by the terms and conditions of this Agreement.  The terms
and conditions of this Agreement shall be binding on and inure to the benefit of
the permitted successors and assigns of the Parties.
 
11.4           Notices.  Any notices, requests and other communications
hereunder shall be in writing and shall be personally delivered or sent by
international express delivery service, registered or certified air mail, return
receipt requested, postage prepaid, or by facsimile (confirmed by prepaid
registered or certified air mail letter or by international express delivery
mail) (e.g., FedEx)), and shall be deemed to have been properly served to the
addressee upon receipt of such written communication, to the following addresses
of the Parties, or such other address as may be specified in writing to the
other Parties hereto:
 
 
if to GSK:
GlaxoSmithKline

709 Swedeland Road
P.O. Box 1539
King of Prussia, PA 19406-0939
Attention: Senior Vice President, Worldwide Business Development
Telephone: 610-270-5397
Facsimile:   610-270-5880


With a copy (which shall not constitute notice) to:


GlaxoSmithKline
2301 Renaissance Boulevard
Mailcode RN0220
King of Prussia, PA 19406-2772
Attention: Vice President and Associate General Counsel, Business Development
Transactions
Telephone: 610-787-4093
Facsimile:   610-787-7084


if to Unigene:
Unigene Laboratories, Inc.

 
81 Fulton Street

 
Boonton, NJ 07005

 
Attention:
Chief Executive Officer

 
Telephone:
973-265-1100 Ext. 220

 
Telecopy:
973-335-0972

 
with copy to:
Unigene Laboratories, Inc.

 
Corporate Legal Dept.
81 Fulton Street
Boonton, NJ 07005

 
Attention: 
General Counsel

 
Telephone: 
973-265-1100 Ext. 204

 
Telecopy: 
973-335-0972

 
 
45

--------------------------------------------------------------------------------

 
 
11.5           Dispute Resolution.
 
11.5.1           Executive Officers.  Unless otherwise set forth in this
Agreement, in the event of a dispute arising under this Agreement between the
Parties, either Party shall have a right to refer such dispute to the Chief
Executive Officer of Unigene, or such other person as he or she designates from
time to time, and the Chairman of R&D at GSK, or such other person as he or she
designates from time to time (collectively, the “Executive Officers”), and such
Executive Officers shall attempt in good faith to resolve such dispute.  If the
Parties are unable to resolve a given dispute pursuant to this Section 11.5.1
within thirty (30) calendar days of referring such dispute to the Executive
Officers, then either Party may have the dispute settled by binding arbitration
pursuant to Section 11.5.2; provided, that disputes that are subject to GSK’s
final decision-making authority pursuant to Section 4.4.1 shall not be submitted
to arbitration.  Notwithstanding the foregoing, disputes may be submitted to
arbitration hereunder only after GSK has elected to continue with the
development of the Licensed Product in accordance with Section 4.3, and disputes
arising prior to GSK’s election to continue development of the Licensed Product
in accordance with Section 4.3 may be resolved by any administrative or judicial
mechanism which may be available to the Parties at such time.


11.5.2           Arbitration Request.  A Party intending to commence an
arbitration proceeding to resolve a dispute must first provide written notice
(the “Arbitration Request”) to the other Party of such intention, setting forth
the issues for resolution, not less than ten (10) days prior to submitting the
dispute to arbitration in accordance with this Section 11.5.2.  From the date of
the Arbitration Request until such time as the dispute has become finally
settled, the time period during which a Party alleged to have breached the
Agreement under Section 10.2 must cure such alleged breach that is the subject
matter of the dispute shall be suspended.
 
11.5.2.1                      The arbitration shall be held in Philadelphia,
Pennsylvania, United States under the commercial arbitration rules of the
American Arbitration Association (“AAA”).  The arbitration shall be conducted by
one (1) arbitrator who shall (a) be a lawyer of not less than fifteen (15)
years’ standing who is knowledgeable in the law concerning the subject matter at
issue in the dispute, (b) not be or have been an employee, consultant, officer,
director or stockholder of either Party or any Affiliate of either Party and (c)
not have a conflict of interest under any applicable rules of ethics.  The
arbitrator shall be selected by mutual agreement of the Parties, provided that
if the Parties cannot agree on the arbitrator within ten (10) calendar days of
the submission of the dispute to arbitration, the arbitrator shall be selected
by the Philadelphia office of the AAA.
 
 
46

--------------------------------------------------------------------------------

 
 
11.5.2.2                      Once the arbitrator has been selected, the Parties
shall ensure that the hearing for the dispute is held within ninety (90)
calendar days of submission of the dispute to arbitration.  Both Parties would
make their submissions of evidence, including written statements of the Parties’
respective positions on the dispute in advance of the hearing.  Within thirty
(30) calendar days following the submission of such evidence by the Parties, the
arbitrator would conduct a one (1) day hearing and shall be required by the
Parties to render a final decision within thirty (30) calendar days of such
hearing.  The decision of the arbitrator would be final and binding.
 
11.5.2.3                      The arbitrator may proceed to an award,
notwithstanding the failure of either Party to participate in the
proceedings.  The arbitrator shall be authorized to award compensatory damages,
but shall not be authorized to award non-economic damages or punitive, special,
consequential, or any other similar form of damages.  The arbitrator also shall
be authorized to grant any temporary, preliminary or permanent equitable remedy
or relief the arbitrator deems just and equitable and within the scope of this
Agreement, including an injunction or order for specific performance, but is not
authorized to reform, modify or materially change this Agreement.  The award of
the arbitrator shall be the sole and exclusive remedy of the Parties (except for
those remedies set forth in this Agreement), the Parties hereby expressly agree
to waive the right to appeal from the decisions of the arbitrator, and there
shall be no appeal to any court or other authority (government or private) from
the decision of the arbitrator.  Judgment on the award rendered by the
arbitrator may be enforced in any court having competent jurisdiction thereof,
subject only to it being vacated on grounds of fraud or clear bias on the part
of the arbitrator, as demonstrated by clear and convincing
evidence.  Notwithstanding anything contained in this Section 11.5.2 to the
contrary, each Party shall have the right to institute judicial proceedings
against the other Party or anyone acting by, through or under such other Party,
in order to vacate or confirm an award of the arbitrator, to enforce the
instituting Party’s rights hereunder through specific performance, injunction or
other equitable relief, or to collect any monetary award of the arbitrator.
 
11.5.2.4                      Each Party shall bear its own attorneys’ fees,
costs, and disbursements arising out of the arbitration, and shall pay an equal
share of the fees and costs of the arbitrators; provided, that the arbitrator
shall be authorized to determine whether a Party is the prevailing Party, and if
so, to award to that prevailing Party reimbursement for its reasonable
attorneys’ fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges and travel expenses).
 
11.5.2.5                      Notwithstanding anything in this Agreement to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis,
pending the decision of the arbitrators on the ultimate merits of any dispute.
 
 
47

--------------------------------------------------------------------------------

 
 
11.5.2.6                      All proceedings and decisions of the arbitrators
shall be deemed Confidential Information of each of the Parties, and shall be
subject to Article 8.
 
11.6           Force Majeure.                               Neither Party shall
be liable to the other for failure or delay in the performance of any of its
obligations under this Agreement for the time and to the extent such failure or
delay is caused by earthquake, riot, civil commotion, terrorism, war,
hostilities between nations, governmental law, order or regulation, embargo,
action by the government or any agency thereof, act of God, storm, fire,
accident, labor dispute or strike, sabotage, explosion or other similar or
different contingencies, in each case, beyond the reasonable control of the
respective Party.  The Party affected by force majeure shall provide the other
Party with full particulars thereof as soon as it becomes aware of the same
(including its best estimate of the likely extent and duration of the
interference with its activities), and will use its best endeavors to overcome
the difficulties created thereby and to resume performance of its obligations as
soon as practicable.  If the performance of any obligation under this Agreement
is delayed owing to a force majeure for any continuous period of more than six
(6) months, the Parties hereto shall consult with respect to an equitable
solution including the possible termination of this Agreement.
 
11.7           Independent Contractors.  Nothing contained in this Agreement is
intended implicitly, or is to be construed, to constitute GSK or Unigene as
partners or joint venturers in the legal sense.  No Party hereto shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of any other Party or to bind any other Party to any
contract, agreement or undertaking with any Third Party.
 
11.8           Other Obligations.  Except as expressly provided in this
Agreement or as separately agreed upon in writing between Unigene and GSK, each
Party shall bear its own costs incurred in connection with the implementation of
the obligations under this Agreement.
 
11.9           Severability.  If any of the terms or provisions of this
Agreement are in conflict with any applicable statute or rule of law, then such
terms or provisions shall be deemed inoperative to the extent that they may
conflict therewith and shall be deemed to be modified to conform with such
statute or rule of law.  In the event that the terms and conditions of this
Agreement are materially altered as a result of the above, the Parties will
renegotiate the terms and conditions of this Agreement to resolve any inequities
 
11.10           Further Assurances.  At any time or from time to time on and
after the date of this Agreement, either Party shall at the request of the other
Party (i) deliver to the requesting Party such records, data or other documents
consistent with the provisions of this Agreement, (ii) execute, and deliver or
cause to be delivered, all such consents, documents or further instruments of
assignment, transfer or license, and (iii) take or cause to be taken all such
actions, as the requesting Party may reasonably deem necessary or desirable in
order for the requesting Party to obtain the full benefits of this Agreement and
the transactions contemplated hereby.
 
 
48

--------------------------------------------------------------------------------

 
 
11.11           Entire Agreement.  This Agreement constitutes the entire
agreement, both written or oral, with respect to the subject matter hereof, and
supersedes and terminates all prior or contemporaneous understandings or
agreements, whether written or oral, between GSK and Unigene with respect to
such subject matter, including, but not limited to, the Original Agreement and
the Confidential Disclosure Agreement dated October 18, 2001.  No terms or
provisions of this Agreement shall be varied or modified by any prior or
subsequent statement, conduct or act of either of the Parties, except that the
Parties may amend this Agreement by written instruments specifically referring
to and executed in the same manner as this Agreement.
 
11.12           Headings.  The captions to the Articles and Sections hereof are
not a part of this Agreement, but are included merely for convenience of
reference only and shall not affect its meaning or interpretation.
 
11.13           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
 
[THIS SECTION LEFT INTENTIONALLY BLANK]
 
 
49

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Amended and Restated
License Agreement to be duly executed by their authorized representatives as of
the Amendment Effective Date.
 

UNIGENE LABORATORIES, INC.   GLAXOSMITHKLINE LLC               By:
/s/ Ashleigh Palmer
  By: /s/ William J. Mosher   Name:
Ashleigh Palmer
  Name:
William J. Mosher
  Title:
President & Chief Executive Officer
  Title:
Vice President & Secretary
 

 
 
 
50

--------------------------------------------------------------------------------

 


APPENDIX A
UNIGENE PATENT RIGHTS


I   Unigene Formulation Patent Rights (including Patent Applications)
 
Title/Description
(Inventors)
Country
Application No.
Application Date
 
Patent No.
 
 
Grant Date
 
Normal Expiration Date (not including term extension)

***
 
 
51

--------------------------------------------------------------------------------

 
 
II   Unigene General Patent Rights (Including Patent Applications)
 
Title/Description
(Inventors)
Country
Application No.
Application Date
 
Patent No.
 
 
Grant Date
 
Normal Expiration Date (not including term extension)

***
 
 
52

--------------------------------------------------------------------------------

 
 
WORK PLAN (CONTINUED)
 
ACTIVITY DESCRIPTION
PHASE II DEVELOPMENT PLAN
CLINICAL:
***
ESTIMATED PERIOD
 
***
DURATION
 
UNIGENE STAFF
 
MAXIMUM COST ($’000)
$4,000

 
 
53

--------------------------------------------------------------------------------

 
 
APPENDIX C:
Unigene Know-How and Technology Transfer
 
***
 
 
54

--------------------------------------------------------------------------------

 
 
APPENDIX D
ENCUMBRANCES TO LICENSED TECHNOLOGY AS OF EFFECTIVE DATE
 
Patent Security Agreement between Unigene Laboratories and Jay Levy dated March
13, 2001.
 
The Financing Agreement
 
 
55

--------------------------------------------------------------------------------

 
 
APPENDIX E
LICENSED CELL BANKS
 
Type
Designation (Designator)
***
***



 
56

--------------------------------------------------------------------------------

 
 
EXHIBIT F
COMPLIANCE


A.  Ethical Conduct Requirements


Ethical Conduct


The Parties are committed to the highest standards of conduct in all aspects of
their respective businesses and to conduct their business with honesty and
integrity, and in compliance with all applicable legal and regulatory
requirements.


 
·
Always act with integrity and honesty and protect the Parties’ public image and
reputation in relationships with customers, competitors, suppliers, business
partners and staff

 
·
Promptly raise any concerns about possible unethical or illegal conduct

 
·
Be free from actual or potential conflicts of interest that might influence, or
appear to influence their judgment or actions when performing duties on behalf
of the Parties

 
·
The Parties’ reputation and the respect of those who deal with the Parties must
not be put at risk by acceptance of any entertainment, gifts or favors intended
or perceived by others to influence their business judgment

 
·
Communications with external audiences, i.e., Investors and the Media, should be
managed through appointed company spokespersons to minimize risk to the Parties’
reputation

 
·
Provide accurate and reliable information in records submitted, safeguard the
Company’s confidential information, and respect the confidential information of
other parties with whom the Company does business or competes



Management of Human Safety Information


The safeguarding of human subjects participating in clinical trials and patients
who use devices or take investigational or licensed medicinal products, certain
consumer healthcare products, vaccines, or biological products (the foregoing
collectively referred to as the “Products”) is of paramount importance. Products
would also include blinded, placebo, or control agents used in clinical studies.


Therefore, the Parties require a framework for management of Human Safety
Information. The framework includes, but is not limited to:


 
·
Safety reviews of Products to evaluate emergent safety data

 
·
Creation of appropriate committees and safety departments to proactively address
human safety throughout Product development

 
·
Reporting of Human Safety Information to safety departments in a timely
fashion.  This includes any information relating to human health and/or
wellbeing arising following exposure of humans to products including reports of
drug abuse or overdose, reports of drug interaction, or information received as
part of product complaints



 
57

--------------------------------------------------------------------------------

 
Care and Ethical Treatment of Animals in Research


·                      Animals should be used in research only when required by
regulatory authorities or where there are no alternatives through adherence to
the “3R” Principles--reducing the number of animals used, replacing animals with
non-animal methods whenever possible and refining the research techniques
used.  In addition, the Parties include two more R’s:  Responsibility and
Respect for animals involved in animal research.


·                      The Parties believe in using the highest standards for
the humane care and treatment of all animals used in research, development and
testing, including adherence to the principles (listed below), and all
applicable legal and regulatory requirements, with a default to which ever is
more stringent.


·                      Access to species appropriate food and water
·                      Access to species specific housing, including species
appropriate temperature and humidity levels
·                      Access to humane care and a program of veterinary care
·                      Animal housing that minimizes the development of abnormal
behaviors and allows for normal species specific behavior,
·                      Adherence to principles of replacement, reduction and
refinement in the design of in vivo studies
·                      Study design reviewed by institutional ethical review
panel
·                      Commitment to minimizing pain and distress during in vivo
studies
·                      Work performed by appropriately trained staff
·                      No Great Apes should be used for research


B.  Requirements for Engaging External Experts and Healthcare Professionals


Use of External Experts within R&D


The Parties believe that the engagement of external experts in R&D should be
done in accordance with the following principles:


 
1.
There must be a legitimate need for the services of the expert that cannot be
fulfilled in-house, and the minimum number of experts needed should be used

 
2.
Selection of experts should be based solely on the expert’s qualifications and
expertise in the subject matter for which such expert is retained

 
3.
The expert’s services must be documented in a written signed agreement

 
4.
Compensation must be based on fair market value for the services provided

 
5.
Reimbursement or pre-payment for costs associated with travel, lodging, meals
and hospitality (i.e. refreshments, background music at meetings) for an expert
are acceptable if permitted by all law for the location in which the services
are rendered and are modest in value

 
6.
Experts shall not receive any gifts of any value, especially where the expert is
also a healthcare professional

 
7.
Gift includes anything of value, regardless of amount, given to show friendship,
appreciation, or support, including meals, entertainment or recreational
activities (excludes fair market value for services rendered).

 
8.
Healthcare Professionals includes, but is not limited to, physicians, their
allied health professionals, and medical office staff.  This term also applies
to pharmacists and employees of pharmacy benefit managers.



 
58

--------------------------------------------------------------------------------

 
C. Requirements for Funding for Charitable Donations and External
Science/Medical Programs


Charitable Donations


Charitable donations to an eligible Health-Related Organization are
allowed.  Charitable donations of either funds or in-kind support are permitted
if they are for the purpose of advancing the general mission of an eligible,
health-related recipient organization and if they are not tied or directed to a
specific event or program.


To be considered eligible for a donation, the health-related organization must
meet all of the following:
·                      Non-profit organization
·                      The organization’s principle mission involves advancing
science, medicine, or public health (collectively, a “health-related” mission)
·                      The organization does not prescribe, purchase or
recommend the Parties products, unless the request for a charitable donation for
such an organization is for a widely publicized fund-raising event or campaign
in support of the health-related mission of the organization
·                      The organization, as well as its management and
leadership, are independent of the control of the Parties or undue influence of
any of the Parties’ employees or agents


Even if the health-related organization is eligible to receive a charitable
donation, the donation may not be provided if a donation is intended:
·                      As a means of rewarding the prescribing, recommending, or
use of the Parties products or services, including the influencing of formulary
inclusion or placement
·                      As a means of promoting the use of the Parties products
or services. Return on investment (ROI) analyses are not permitted
·                      As a means of supporting political causes or candidates
·                      As a means of supporting any organization or activity
without a direct and bona fide scientific, medical, or public health purpose


General Requirements for US Independent Medical Education


Funding for External Science/Medical Programs (FESMP) means financial support of
specific activities intended to further the progress of science,
scientific/medical education, and the public health, for which the Parties will
not take any intellectual property or other proprietary interest.


·                      A recipient of FESMP must be reasonably qualified to
conduct high quality educational programs, research, or other activity being
funded
 
 
59

--------------------------------------------------------------------------------

 
 
·                      FESMP is not permitted if used as a means of rewarding
the prescribing, recommending, or use of the Parties products or services,
including the influencing of formulary inclusion/placement
·                      A recipient of FESMP must agree to make meaningful
disclosure of any financial sponsorship from the partner
·                      FESMP may not be “expensed” or paid with the personal
funds of an employee or contractor, and then reimbursed
·                      FESMP is not permitted as a means of supporting political
causes or candidates
·                      FESMP is not permitted if used as a means of supporting
any organization or activity without a direct and bona fide scientific, medical,
or public health purpose
·                      FESMP must comply with all substantive and procedural
requirements established by the law where the program or activity potentially
being funded will take place


D.  Clinical Research Requirements


Maintaining the Confidentiality of Protected Medical Information


The Parties respect the confidential nature of protected medical information
(PMI) originating from both healthy and patient volunteers involved in clinical,
genetic, and other research work or from staff employed by the Parties.
Therefore, a framework should be in place to safeguard PMI against inappropriate
collection, retention, use and disclosure (in addition to compliance with law
and regulations).


Safeguards include, but are not limited to:
 
1.
Collecting PMI only for specific and lawful purposes

 
2.
Collecting, retaining, using, reusing, and disclosing PMI only with valid
consent or as otherwise permitted by law or regulation

 
3.
PMI obtained from external sources is treated as a re-use and all reuse must be
consistent with the original informed consent

 
4.
Retention of PMI only for as long as business activities or scientific research
requires and retention of only the minimum amount of identifying information
necessary

 
5.
Ensuring the physical and technological security of PMI

 
6.
Not using PMI in external publications

 
7.
Never transferring PMI from the pharmaceutical R&D division to the marketing
function unless permission is obtained from the individual



If PMI is collected that indicates the need for immediate clinical intervention,
that information will be communicated to the study investigator or physician of
record.


Personally Identifiable Information (PII) means information which identifies a
specific individual including but not limited to, name, address, and national
identification numbers (e.g. Social Security Number)
 
 
60

--------------------------------------------------------------------------------

 


Protected Medical Information (PMI) is PII that describes clinical and medical
conditions, genetic status, treatment of conditions, health status, sexual
orientation, ethnic origin, etc and includes both encoded clinical trial data
and overtly identifiable data.


Standards for Collecting, Obtaining and Using Human Biological Samples in
Research


The Parties respect the interest of donors of human biological samples used in
research and require that certain standards should apply to the collection,
obtaining and use of such human biological samples, as set forth below.


 
·
Ensure that samples are collected with informed consent and ethics committee/
Institutional Review Board (IRB) approval in accordance with the applicable
research requirements of Good Clinical Practice (International Conference on
Harmonization). Additionally, through informed consent, donors must be made
aware that the research is being undertaken by a commercial entity and that,
where applicable, the research involves the analysis of DNA and /or medical
information.

 
·
When obtaining samples from another entity that collected the samples for
reasons unrelated to the Parties, confirmation that the entity complied with
relevant requirements for informed consent, ethics committee/IRB approval and
data privacy is required

 
·
Human biological samples must be used only for purposes that are consistent with
the consent obtained and in compliance with relevant laws and regulations

 
·
Additional individual donor consent and ethics committee/IRB approval should be
obtained when the research use intended is inconsistent with /beyond the scope
of the original consent. Additional consent should also be obtained if the
original consent did not include analysis of DNA (if relevant to the research
proposal) or use of any associated medical information (if relevant to the
research proposal).

 
·
In general, cell lines (e.g. HeLa), derivatives (e.g. isolated proteins) and
preparations of human biological materials (e.g. sub-cellular fractions) that
are well established and made available for research use, do not require re-
consent and/or ethics committee/IRB approval for the intended research use

 
·
Proposals to collect, obtain, or use human embryonic or foetal samples for
research should be carefully reviewed and such research must have the potential
to benefit patients



Conduct and Public Disclosure of Human Subject Research


The Parties carry out human subject research in accordance with the ethical
principles of respect for persons, beneficence, and justice.  Such research
conforms to high ethical, medical and scientific standards.  Specific principles
for different types of human subject research are set forth below.


All Human Subject Research


All human subject research must be conducted in accordance with the following
principles:
 
 
61

--------------------------------------------------------------------------------

 


·                      Human subject research is conducted in accordance with
the ethical principles of respect for persons, beneficence and justice
·                      Human subject research always has a legitimate scientific
purpose and is not designed with the objective of rewarding healthcare
professionals for using, purchasing, recommending, or prescribing the Parties’
products
·                      Sales/marketing/commercial staff generally does not
participate in the initiation or conduct of human subject research
·                      Placebo controlled studies are conducted only when there
are scientifically sound methodological reasons, where the risks are minimized
and reasonable in relation to the knowledge gained, and when patients who
receive placebo will not be subject to any additional risk of harm
·                      The standard of care required by the study design is, as
a minimum, consistent with local standards of care
·                      Human subject research should be publicly disclosed and
ideally published in the searchable, peer reviewed, scientific literature


In most circumstances, summary protocols and summary results of clinical studies
are posted on publicly available registers and/or in the scientific literature
within appropriate timelines.


·                      External proposals for additional analyses of human
subject research studies are assessed for scientific merit and undertaken as
collaborations between in-house scientists and the proposer.
·                      Clinical studies are never terminated for solely
financial reasons.


Interventional Human Subject Research


In addition to the foregoing general principles applicable to all human subject
research, the following principles apply to the conduct of Interventional Human
Subject Research:


·                      Interventional human subject research is conducted in
accordance with the ethical principles of the Declaration of Helsinki, the
principles of ICH GCP E6, ICH E11 (pediatrics)
·                      Interventional studies of medicinal and other products
are conducted in countries where the products are expected to be sold in and
suitable for the wider community of the country
·                      All interventional human subject research is conducted
only with the approval of Institutional Review Boards or Independent Ethics
Committees
·                      When interventional human subject research is conducted
in developing countries, the Parties seek agreement with key interested external
parties in the country on the conduct of the research, including the standard of
care provided during the study, the scientific rationale for interventions,
including placebo, the provision of healthcare for subjects after the study, and
the fate of any capacity built for the conduct of the study
·                      All interventional human subject research requires the
informed consent of subjects (or their legal representative) who participate in
the research
·                      When nationally licensed medicinal products that are not
the subject of the research study are required for the routine care of a patient
during the conduct of the study, the Parties only fund these when they are not
funded by the normal healthcare infrastructure and there is assurance that they
or suitable alternatives will be available and funded after the study while the
medical need exists
 
 
62

--------------------------------------------------------------------------------

 
·                      For diseases/conditions that continue beyond the end of
an interventional study, the Parties must be assured the healthcare system is
able to provide, and will take responsibility for, the continued care of study
subjects
·                      When there is a compelling medical rationale for patients
who have derived measurable medical benefit from an investigational medicinal
product during an interventional study to continue to receive that product after
the study, the Parties endeavor to provide that treatment either through
additional clinical studies or through expanded access programs
·                      The Parties provide investigators with the summary
results of interventional studies in which they participate, and encourages
investigators to inform their subjects of the results


Meta-analyses and Pooled Analyses


The following principles apply to research that uses data from more than one
previously conducted clinical study (Meta-analyses and Pooled Analyses):


·                      Research utilizing data from the Parties’ previous
clinical studies in a manner inconsistent with, or beyond the scope of, the
original informed consent requires re-consent of the subjects, or if this is not
practical, IRB/IEC approval.  If this is not practical, the data are anonymized
·                      The Parties review, before submission for publication,
any proposed manuscripts, presentations or abstracts prepared by research
collaborators which originate from the Parties human subject research studies
(including the Parties supported studies)
 
 
Non-Interventional (observational) Human Subject Research



The following principles apply to Non-interventional (observational) human
subject research:


·                      For observational studies where clinical data are
collected by or on behalf of the Parties specifically for the purpose of the
research, the Parties abide by the local legal requirements and regulations for
informed consent for the use of these data and IRB/IECs approval is obtained
·                      For observational studies using healthcare databases, the
Parties are assured that there is compliance with relevant legal requirements
for data privacy and that patients have provided informed consent for the use of
their data in research, or IRB/IEC approval has been obtained for that use; or
other measures to protect privacy are in place (e.g. the data are anonymized)


 
63

--------------------------------------------------------------------------------

 

APPENDIX G


AMENDMENT NO. 6


AMENDMENT NO. 6 TO
LICENSE AGREEMENT
DATED AS OF APRIL 13, 2002
BY AND BETWEEN
UNIGENE LABORATORIES, INC.
AND
SMITHKLINE BEECHAM CORPORATION


This Amendment No. 6 (“Amendment No. 6”) dated as of April 9, 2008 (the
“Amendment Date”) to the License Agreement dated as of April 13, 2002, as
amended on January 27, 2007, January 16, 2003, October 14, 2003, May 27, 2004
and September 23, 2004 (referred to hereinafter as the “Agreement”) by and
between Unigene Laboratories, Inc. (“Unigene”), a Delaware corporation, and
SmithKline Beecham Corporation, a GlaxoSmithKline Company (“GSK”), a
Pennsylvania corporation.
 
WHEREAS, GSK and Unigene entered into the Agreement to provide for the license
grant by Unigene to GSK of certain Licensed Technology to discover, develop,
make, have made, market, sell and import certain Licensed Products throughout
the world under the Unigene Patent Rights (as defined in the Agreement) and
Unigene Know-How; and
 
WHEREAS, GSK and Unigene have also entered into a Phase I Clinical Manufacture
and Supply Agreement dated November 20, 2002 (the “Phase I Agreement”); and
 
WHEREAS, pursuant to Section 11.10 of the Agreement, the Parties to the
Agreement may, by written instruments specifically referring to and executed in
the same manner as the Agreement, amend the Agreement; and
 
WHEREAS, the Parties hereto desire to amend the Agreement as provided herein,
and any capitalized terms used but not defined herein shall have the meaning set
forth in the Agreement;
 
NOW THEREFORE, for and in consideration of the premises and the mutual promises
and benefits contained herein, GSK and Unigene hereby agree as follows:
 
1.           (a)           Unigene shall conduct a research program *** for the
Licensed Product *** (the “Research Program”).  The Research Program shall
***.  Except as otherwise provided herein, the scope, protocols and outcomes of
the Research Program shall be solely determined by Unigene, after consultation
with GSK, and it is anticipated that the Research Program will be completed
within *** from the date hereof (the “Completion Date”).  The Research Program
shall be *** by Unigene.  Unigene shall have the right, in its sole discretion,
to terminate the Research Program at any time for any reason.  *** Unigene shall
provide to GSK all study data, reports and other information generated during
the course of the Research Program through the date of termination reasonably
necessary *** to determine in its sole discretion *** whether to ***.  Such ***
period *** to not more than *** upon written notice from *** to *** prior to ***
then the Parties will negotiate in good faith ***.  If *** then the Parties
shall keep it confidential and shall not *** disclose it to any third party
during the Term of the Agreement.  ***
 
 
64

--------------------------------------------------------------------------------

 
 
(b)           In the event that GSK either (i) *** or (ii) *** then Unigene
shall have the right to *** the Research Results shall be deemed Unigene
Know-How and Unigene Confidential Information as provided in Paragraph 5(b)
hereof.
 
2.           GSK agrees and consents to the use by Unigene of the Licensed
Technology for the limited and sole purpose of conducting the Research
Program.  GSK further agrees to *** providing to Unigene such clinical study
results, development batch records, tablets and such other data, documents,
materials and samples related to the Research Program as Unigene may reasonably
request, *** GSK shall either (i) provide to Unigene the information or
materials requested, or (ii) provide a written response setting forth its
reasons for failing to deliver any of the requested information or materials.
 
3.           Unigene hereby agrees and acknowledges that *** under the Agreement
*** due or payable for any activities *** conducted pursuant to the Research
Program.
 
4.           Immediately upon  the completion of the Research Program, ***
Unigene shall provide to GSK a written notice of such completion accompanied by
sufficient information (including without limitation such final reports) with
respect to the results, findings and data generated by the Research Program to
enable GSK to ***.  Unigene shall also provide GSK with such additional
information with respect to the results, findings and data generated by the
Research Program as may be reasonably requested by GSK.  ***, GSK shall *** for
a purchase price of *** (the “Research Purchase Price”).  *** Unigene shall not
offer any Third Party rights to the Research Results.
 
5.           (a)           In the event that ***, GSK shall so notify Unigene
*** and all Research Results *** shall automatically be deemed *** Confidential
Information and shall be subject to the rights granted to Unigene in Article 2
and Section 6.2 of the Agreement.  The physical transfer of the Research Results
by Unigene and the payment of the Research Purchase Price by GSK shall be made
***.
 
(b)           In the event *** if GSK notifies Unigene in writing *** such
Research Results *** shall automatically be deemed *** Confidential
Information.  In such event, Unigene shall have the right to *** and the
provisions of *** shall apply as if *** pursuant to Section ***.  For the
avoidance of doubt, the foregoing *** provision shall be an addition to, and not
a replacement of, the *** rights afforded to the Parties in *** of the
Agreement.
 
(c)           In the event that *** or *** then within the *** period following
the date *** shall have the right to submit to *** written notice that ***
becoming effective on the date that is *** days after the date of such ***
notice.  *** treated as if it *** pursuant to Section *** of the Agreement.  For
the avoidance of doubt, the foregoing *** provision shall be an addition to, and
not a replacement of, the *** rights afforded to the Parties in *** of the
Agreement.
 
6.           Notwithstanding Sections 4 and 5 of this Amendment No. 6, if
Unigene provides GSK with any *** data arising from the Research Program prior
to the completion of the Research Program, GSK shall have the option, *** to ***
acquire all of the then-existing and future Research Results, if any, in
exchange for *** prior to completion of the Research Program.  GSK may *** , it
may elect to require Unigene to continue the Research Program at GSK’s cost and
expense.  For the avoidance of doubt, if Unigene provides data, reports and
other information to GSK upon early termination of the Research Program pursuant
to Section 1 above, and GSK *** then the payment to Unigene *** shall cover
transfer to GSK of all Research Results, including any data, reports or other
information provided under Section 1 ***.
 
 
65

--------------------------------------------------------------------------------

 
 
7.           Unigene may, in its discretion *** conduct ***.  If Unigene
condcuts such ***, GSK may elect to acquire the results thereof, ***.  If GSK
elects to so acquire such results, ***.
 
8.           Except as specifically provided herein, all other terms and
conditions of the Agreement shall remain in full force and effect, and this
Amendment No. 6 to the Agreement shall not be construed to amend or waive any
provisions of the Agreement except as specifically set forth above.
 
9.           This Amendment No. 6 to the Agreement, and the rights and
obligations of the Parties hereunder, shall be construed in accordance with, and
governed by the laws of the Commonwealth of Pennsylvania (without regard to its
conflict of laws principles).
 
10.           This Amendment No. 6 may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
11.           This Amendment No. 6 shall inure to the benefit of and be binding
upon GSK and Unigene and their respective successors, heirs and assigns.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their authorized representatives as of the Amendment Date.


UNIGENE LABORATORIES, INC.
SMITHKLINE BEECHAM
CORPORATION, a GlaxoSmithKline
Company
 
 
By:      /s/ Ronald S. Levy
By:      /s/ Carol G. Ashe
Name:  Ronald S. Levy
Name: Carol G. Ashe
Title:   Executive Vice President
Title:   Vice President & Secretary


66